Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED CREDIT AGREEMENT
among
LEAR CORPORATION
(as reorganized pursuant to and under the Plan of Reorganization)
The Several Lenders from Time to Time Parties Hereto,
BARCLAYS BANK PLC,
as Documentation Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
Dated as of March 18, 2010
J. P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
and
UBS SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
TABLE OF CONTENTS

              Page
 
       
SECTION 1. DEFINITIONS
    2  
1.1. Defined Terms
    2  
1.2. Other Definitional Provisions
    27  
 
       
SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS
    28  
2.1. Loans and Commitments
    28  
2.2. Procedure for Revolving Loan Borrowing
    28  
2.3. [Reserved]
    29  
2.4. Maturity and Repayment of Term Loans
    29  
2.5. Repayment of Revolving Loans
    31  
2.6. Fees
    31  
2.7. Termination or Reduction of Commitments
    31  
2.8. Optional Prepayments
    31  
2.9. Mandatory Prepayments
    32  
2.10. Conversion and Continuation Options
    33  
2.11. Limitations on Eurodollar Tranches
    33  
2.12. Interest Rates and Payment Dates
    33  
2.13. Computation of Interest and Fees
    34  
2.14. Inability to Determine Interest Rate
    34  
2.15. Pro Rata Treatment and Payments
    35  
2.16. Requirements of Law
    36  
2.17. Taxes
    37  
2.18. Indemnity
    39  
2.19. Change of Lending Office
    39  
2.20. Incremental Facility
    40  
2.21. Intercreditor Agreement
    41  
2.22. Defaulting Lenders
    41  
 
       
SECTION 3. LETTERS OF CREDIT
    43  
3.1. L/C Commitment
    43  
3.2. Procedure for Issuance of Letter of Credit
    43  
3.3. Fees and Other Charges
    43  
3.4. L/C Participations
    44  
3.5. Reimbursement Obligation of the Borrower
    45  
3.6. Obligations Absolute
    45  
3.7. Letter of Credit Payments
    45  
3.8. Applications
    45  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    46  
4.1. No Change
    46  
4.2. Existence; Compliance with Law
    46  
4.3. Power; Authorization; Enforceable Obligations
    46  
4.4. No Legal Bar
    47  
4.5. Litigation
    47  
4.6. No Default
    47  
4.7. Ownership of Property; Liens
    47  

i



--------------------------------------------------------------------------------



 



 

              Page
 
       
4.8. Intellectual Property
    47  
4.9. Taxes
    47  
4.10. Federal Regulations
    48  
4.11. Labor Matters
    48  
4.12. ERISA
    48  
4.13. Investment Company Act; Other Regulations
    48  
4.14. Subsidiaries
    48  
4.15. Use of Proceeds
    48  
4.16. Environmental Matters
    48  
4.17. Accuracy of Information, etc.
    49  
4.18. Financial Statements
    50  
4.19. Insurance
    50  
4.20. Security Documents
    50  
4.21. Solvency
    51  
4.22. Regulation H
    51  
 
       
SECTION 5. CONDITIONS PRECEDENT
    51  
5.1. Closing Date
    51  
5.2. Delayed Draw Funding Date
    55  
5.3. Restatement Date
    55  
5.4. Each Extension of Credit under the Incremental Revolving Facility
    56  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    56  
6.1. Financial Statements
    57  
6.2. Certificates; Other Information
    57  
6.3. Payment of Obligations
    58  
6.4. Maintenance of Existence; Compliance
    59  
6.5. Maintenance of Property; Insurance
    59  
6.6. Inspection of Property; Books and Records; Discussions
    59  
6.7. Notices
    59  
6.8. Environmental Laws
    60  
6.9. Additional Collateral, etc.
    60  
6.10. Post-Closing Matters
    61  
 
       
SECTION 7. NEGATIVE COVENANTS
    62  
7.1. Financial Covenants
    62  
7.2. Indebtedness
    63  
7.3. Liens
    66  
7.4. Fundamental Changes
    69  
7.5. Disposition of Property
    69  
7.6. Restricted Payments
    70  
7.7. Investments
    70  
7.8. Transactions with Affiliates
    72  
7.9. Swap Agreements
    72  
7.10. Changes in Fiscal Periods
    72  
7.11. Negative Pledge Clauses
    72  
7.12. Clauses Restricting Subsidiary Distributions
    73  
7.13. Lines of Business
    73  
7.14. Use of Proceeds
    73  
7.15. Optional Payments and Modifications in respect of Permitted Second Lien
Indebtedness
    73  
7.16. Sale and Leasebacks
    74  

ii



--------------------------------------------------------------------------------



 



 

              Page
 
       
SECTION 8. EVENTS OF DEFAULT
    74  
8.1. Events of Default
    74  
 
       
SECTION 9. THE AGENTS
    76  
9.1. Appointment
    76  
9.2. Delegation of Duties
    77  
9.3. Exculpatory Provisions
    77  
9.4. Reliance by Agents
    77  
9.5. Notice of Default
    78  
9.6. Non-Reliance on Agents and Other Lenders
    78  
9.7. Indemnification
    78  
9.8. Agent in Its Individual Capacity
    79  
9.9. Successor Administrative Agent
    79  
9.10. Execution of Loan Documents
    79  
9.11. Collateral Agent
    79  
 
       
SECTION 10. MISCELLANEOUS
    80  
10.1. Amendments and Waivers
    80  
10.2. Notices
    82  
10.3. No Waiver; Cumulative Remedies
    83  
10.4. Survival of Representations and Warranties
    83  
10.5. Payment of Expenses and Taxes
    83  
10.6. Successors and Assigns; Participations and Assignments
    84  
10.7. Adjustments; Set off
    87  
10.8. Counterparts
    88  
10.9. Severability
    88  
10.10. Integration
    88  
10.11. GOVERNING LAW
    88  
10.12. Submission To Jurisdiction; Waivers
    88  
10.13. Acknowledgements
    89  
10.14. Releases of Guarantees and Liens
    89  
10.15. Confidentiality
    89  
10.16. WAIVERS OF JURY TRIAL
    90  
10.17. USA Patriot Act
    90  
10.18. Amendment and Restatement
    90  

     
SCHEDULES:
   
 
   
1.1A
  Commitments
1.1B
  Mortgaged Property
4.3
  Consents, Authorizations, Filings and Notices
4.14
  Subsidiaries
4.20(a)
  UCC Filing Jurisdictions
4.20(b)
  Mortgage Filing Jurisdictions
6.10
  Post-Closing Matters
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

iii



--------------------------------------------------------------------------------



 



 

     
EXHIBITS:
   
 
   
A
  Form of Intercompany Subordinated Note
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Form of Guarantee and Collateral Agreement
E
  Form of Intercreditor Agreement
F
  Form of Exemption Certificate
G
  Form of Closing Certificate

iv



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
March 18, 2010, among (i) LEAR CORPORATION, a Delaware corporation, as
reorganized pursuant to and under the Plan of Reorganization (as defined below)
(the “Borrower”), (ii) the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”),
(iii) BARCLAYS BANK PLC, as documentation agent, and (iv) JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent for the Lenders (in such capacity the “Collateral Agent”).
INTRODUCTORY STATEMENT:
          WHEREAS, on July 7, 2009 (the “Petition Date”), the Borrower and
certain of its subsidiaries (the “Debtors”) filed voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code (as amended, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) and continued in the possession of
their property and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code;
          WHEREAS, on or about November 5, 2009, the Bankruptcy Court entered
the Confirmation Order confirming the Debtors’ First Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code, dated September 18, 2009
(as in effect on the date of confirmation thereof and as thereafter may be
amended, the “Plan of Reorganization”); and
          WHEREAS, in connection with the confirmation and implementation of the
Plan of Reorganization, the Borrower entered into the Credit Agreement, dated as
of October 22, 2009 (the “Existing Credit Agreement”) with the several banks and
other financial institutions parties thereto, Barclays Bank plc, as
documentation agent, and JPMorgan Chase Bank, N.A., as administrative agent;
          WHEREAS, Section 2.20 of the Existing Credit Agreement provides that,
subject to certain conditions, the Borrower may at any time or from time to time
after the Closing Date request one or more additional tranches of terms loans,
revolving facilities or letter of credit facilities to be added to the Facility
(as defined in the Existing Credit Agreement);
          WHEREAS, the Borrower has requested, and certain financial
institutions (each an “Incremental Revolving Lender”) have agreed, subject to
the terms and conditions set forth herein, to provide revolving credit loans and
letters of credit to the Borrower (the “Incremental Revolving Facility”);
          WHEREAS, the Borrower, each Incremental Revolving Lender and the
Administrative Agent have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement to add the Incremental Revolving
Facility to the Existing Credit Agreement;
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement that remain outstanding or evidence repayment of any
such obligations and liabilities and that this Agreement amend and restate in
its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrower outstanding thereunder;
          NOW, THEREFORE, in consideration of the above premises, the Borrower,
each Incremental Revolving Lender and the Administrative Agent agree that on the
Restatement Date (as defined below) the Existing Credit Agreement shall be
amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



 



2

SECTION 1. DEFINITIONS
          1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurodollar Rate with a one-month Interest Period commencing on
such day plus 1.0%; provided, that in no event shall ABR for the Term Facility
be less than 3.00% per annum. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate,
respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Acquisition”: any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or a substantial portion of the assets of a Person, or of all or a
substantial portion of any business or division of a Person, (b) the acquisition
of in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).
          “Additional Lender”: as defined in Section 2.20.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agent Indemnitees”: as defined in Section 9.7.
          “Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the sum of (a) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (b) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: as defined in the preamble hereto.



--------------------------------------------------------------------------------



 



3

          “Applicable Margin”: (a) with regard to each Term Loan, a percentage
per annum equal to (i) 4.50% in the case of ABR Loans and (ii) 5.50% in the case
of Eurodollar Loans; provided that if and as long as the Consolidated Leverage
Ratio as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 is equal to or less than
2.5 to 1.0, the percentage per annum shall be reduced to 4.25% in the case of
ABR Loans and 5.25% in the case of Eurodollar Loans (with any change in the
Applicable Margin pursuant to this proviso to become effective on the date that
is three Business Days after the applicable financial statements have been
delivered to the Lenders and to remain effective until the next change shall
become effective pursuant to this proviso); provided further that at all times
while an Event of Default shall have occurred and be continuing, the percentage
per annum shall not be reduced pursuant to this proviso and (b) with regard to
each Revolving Loan, a percentage per annum determined pursuant to the
Applicable Pricing Grid by reference to the Corporate Ratings in effect at the
time; provided that the Applicable Margin with respect to the Revolving Loans
will decrease by 0.25% over the rate per annum determined pursuant to the
Applicable Pricing Grid after the Term Loans are repaid in full.
          “Applicable Pricing Grid”: the table set forth below:

                              Applicable Rate     Corporate Rating   Eurodollar
Loan   ABR Loan   Commitment Fee Rate
<B or B2
    4.75 %     3.75 %     0.75 %
≥ B or B2
    4.50 %     3.50 %     0.50 %
≥ BB- or Ba3
    3.75 %     2.75 %     0.50 %
≥ BB or Ba2
    3.50 %     2.50 %     0.50 %

          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate
of an entity that administers or manages a Lender.
          “Arrangers”: the collective reference to J.P. Morgan Securities Inc.,
Citigroup Global Markets Inc. and UBS Securities LLC.
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property excluding any such Disposition permitted by
Section 7.5(a) through (l).
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.



--------------------------------------------------------------------------------



 



4

          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding.
          “Bankruptcy Code”: as defined in the recitals hereto.
          “Bankruptcy Court”: as defined in the recitals hereto.
          “Benefited Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the Revolving Lenders to make Revolving Loans
hereunder.
          “Business”: as defined in Section 4.16(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Canadian Court”: the Ontario Superior Court of Justice, Commercial
List.
          “Canadian Debtors”: the Borrower’s Canadian Subsidiaries that are
Debtors.
          “Canadian Dollars”: dollars in the lawful currency of Canada.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, but excluding
(i) such expenditures that are made in connection with the purchase,
replacement, substitution or restoration of assets to the extent of
(A) insurance proceeds (or other similar recoveries) paid (or reasonably
expected to be paid) on account of the loss of or damage to assets or (b) cash
awards of compensation arising from (or reasonably expected to arise from) the
taking by eminent domain or condemnation of assets, (ii) such expenditures that
are made with all or any portion of a Reinvestment Deferred Amount,
(iii) capitalized interest, (iv) such expenditures for which such Person is or
reasonably expects to be reimbursed in cash by a third party (other than any
Group Member), (v) such expenditures that are made with the proceeds of an
Excluded Issuance and (vi) such expenditures that are made to fund the purchase
price for assets acquired in Permitted Acquisitions.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.



--------------------------------------------------------------------------------



 



5

          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cases”: the cases of the Debtors before the Bankruptcy Court.
          “Cash Equivalents”: (a) securities issued or unconditionally
guaranteed or insured by the United States Government, the Canadian Government,
Japan or any member of the European Union or any other government approved by
the Administrative Agent (which approval shall not be unreasonably withheld),
(b) securities issued or unconditionally guaranteed or insured by any state of
the United States of America or province of Canada or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and having one of the two highest ratings obtainable
from either S&P or Moody’s, (c) time deposits, certificates of deposit and
bankers’ acceptances having maturities of not more than twelve months from the
date of acquisition, in each case with any Lender (or any affiliate of any
thereof) or with any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, Japan,
Canada or any member of the European Union or any U.S. branch of a foreign bank
having at the date of acquisition capital and surplus of not less than
$100,000,000, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a), (b) and
(c) entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by the parent corporation of any Lender
and commercial paper rated, at the time of acquisition, at least “A 1” or the
equivalent thereof by S&P or “P 1” or the equivalent thereof by Moody’s and in
either case maturing within twelve months after the date of acquisition,
(e) deposits maintained with money market funds having total assets in excess of
$300,000,000, (f) demand deposit accounts maintained in the ordinary course of
business with banks or trust companies, (g) temporary deposits, of amounts
received in the ordinary course of business pending disbursement of such
amounts, in demand deposit accounts in banks outside the United States,
(h) deposits in mutual funds which invest substantially all of their assets in
preferred equities issued by U.S. corporations rated at least “AA” (or the
equivalent thereof) by S&P; provided, that notwithstanding the foregoing, Cash
Equivalents shall, in any event, include all cash and cash equivalents as set
forth in the Borrower’s balance sheet prepared in accordance with GAAP, and
(i) other investments requested by the Borrower and approved by the
Administrative Agent.
          “CCAA Cases”: the cases commenced by the Canadian Debtors in the
Canadian Court under Section 18.6 of the Companies’ Creditors Arrangement Act.
          “Change of Control”: after the occurrence of the Effective Date,
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), of Capital Stock representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.
          “Chinese Acceptance Notes”: acceptance notes issued by Chinese banks
in the ordinary course of business for the account of any direct or indirect
Chinese Subsidiary of the Borrower or customers thereof to effect the current
payment of goods and services in accordance with customary trade terms in China.



--------------------------------------------------------------------------------



 



6

          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived and the funding of the
Closing Date Loans occurs, which date is November 9, 2009.
          “Closing Date Commitment”: as to any Lender, the obligation of such
Lender to make a Closing Date Loan to the Borrower in an aggregate principal
amount not to exceed the amount set forth under the heading “Closing Date
Commitment” opposite such Lender’s name on Schedule 1.1A. The original aggregate
amount of the Closing Date Commitments was $200,000,000.
          “Closing Date Loan”: as defined in Section 2.1(a).
          “Closing Date Percentage”: as to any Lender at any time, the
percentage which such Lender’s Closing Date Commitment then constitutes of the
aggregate Closing Date Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Closing Date
Loans then outstanding constitutes of the aggregate principal amount of the
Closing Date Loans then outstanding).
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties (other than Excluded
Property), now owned or hereafter acquired upon which a Lien is purported to be
created by any Security Document.
          “Collateral Agent”: as defined in the preamble hereto.
          “Commitment”: as to any Lender, the sum of the Closing Date
Commitment, the Delayed Draw Commitment and the Revolving Commitment of such
Lender.
          “Commitment Fee Rate”: the rate determined pursuant to the Applicable
Pricing Grid by reference to the Corporate Ratings in effect at the time.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate of the Borrower duly executed
by a Responsible Officer, on behalf of the Borrower, substantially in the form
of Exhibit C.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Confirmation Order”: as defined in Section 5.1(h).



--------------------------------------------------------------------------------



 



7

          “Consolidated Assets”: at a particular date, all amounts which would
be included under total assets on a consolidated balance sheet of the Borrower
and its Subsidiaries as at such date, determined in accordance with GAAP.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding the current portion of
any Funded Debt of the Borrower and its Subsidiaries.
          “Consolidated EBITDA”: for any period (and calculated without
duplication), Consolidated Net Income for such period excluding (a) any
extraordinary and non-recurring non-cash expenses, losses, income or gains as
determined in accordance with GAAP, (b) charges, premiums, expenses and any
gains associated with the discharge of Indebtedness, (c) charges relating to FAS
106, (d) any non-cash income included, and any non-cash deductions made, in
determining Consolidated Net Income for such period (other than any deductions
which represent the accrual of or a reserve for the payment of cash charges in
any future period), provided that cash payments made in any subsequent period in
respect of any item for which any such non-cash deduction was excluded in a
prior period shall be deemed to reduce Consolidated Net Income by such amount in
such subsequent period, (e) stock compensation expense and non-cash equity
linked expense, (f) deferred financing fees (and any write-offs thereof),
(g) write-offs of goodwill, (h) an aggregate amount of up to (i) $200,000,000
for fiscal year 2009, and (ii) $150,000,000 for each fiscal year thereafter
(provided that up to $25,000,000 of such amount may be carried forward to the
following fiscal year or carried back to the preceding fiscal year) in respect
of restructuring, restructuring-related or other similar charges, (i) fees,
costs, charges, commissions and expenses or other charges incurred during such
period in connection with this Agreement, the DIP Credit Agreement, the Cases,
the Plan of Reorganization and the transactions contemplated by the foregoing,
including the write-off of receivables of Chrysler, GM and their affiliates as a
result of their respective bankruptcy filings, the termination or settlement of
executory contracts, professional and accounting costs fees and expenses,
management incentive, employee retention or similar plans (in each case to the
extent such plan is approved by the Bankruptcy Court to the extent required),
litigation costs and settlements, asset write-downs, income and gains recorded
in connection with the corporate reorganization effected in connection with the
winding up the Debtors prior to emergence, (j) foreign exchange gains and losses
and (k) any state or local taxes, plus, to the extent deducted in determining
Consolidated Net Income, the sum of (A) Consolidated Interest Expense, (B) any
expenses for taxes, (C) depreciation and amortization expense, (D) minority
interests in income (or losses) of Subsidiaries and (E) net equity earnings (and
losses) in Affiliates (excluding Subsidiaries). For purposes of calculating the
ratios set forth in Section 7.1(a) and (b), Consolidated EBITDA for any fiscal
period shall in any event include the Consolidated EBITDA for such fiscal period
of any entity acquired by the Borrower or any of its Subsidiaries in a Permitted
Acquisition during such period. Notwithstanding the foregoing, for purposes of
calculating Consolidated EBITDA for each of the four fiscal quarter periods
ending December 31, 2009, March 31, 2010 and June 30, 2010, Consolidated EBITDA
for such four fiscal quarter periods shall equal Consolidated EBITDA for the
period commencing on October 1, 2009 and ending on December 31, 2009, April 3,
2010 and July 3, 2010, as applicable, multiplied by 4, 2 and 4/3, respectively.
          “Consolidated Interest Expense”: for any period, the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” (or any like caption) on a consolidated income statement of the
Borrower and its Subsidiaries for such period and, to the extent not otherwise



--------------------------------------------------------------------------------



 



8

included in “interest expense”, any other discounts and expenses comparable to
or in the nature of interest under any Receivable Financing Transaction;
provided, that Consolidated Interest Expense for any period shall (a) exclude
(i) fees payable in respect of such period under Section 2.6, (ii) any
amortization or write-off of deferred financing fees during such period, (iii)
premiums paid in connection with the discharge of Indebtedness, (iv) any
non-cash expense, and (v) interest payments made by the Debtors during the
pendency of the Cases on pre-petition Indebtedness, and (b) include any interest
income during such period.
          “Consolidated Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA for such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or deficit) of the Borrower and its Subsidiaries for such period (taken as a
cumulative whole), determined in accordance with GAAP; provided that any
provision for post-retirement medical benefits, to the extent such provision
calculated under FAS 106 exceeds actual cash outlays calculated on the “pay as
you go” basis, shall not to be taken into account.
          “Consolidated Revenues”: for any fiscal period, the consolidated
revenues of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP.
          “Consolidated Total Tangible Assets”: as of any date of determination
thereof, the aggregate consolidated book value of the assets of the Borrower and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization), all as set forth in
the most recent consolidated balance sheet of the Borrower delivered pursuant to
Section 6.1 on such date of determination, determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis, that would be required to be shown as debt
on a balance sheet of the Borrower prepared in accordance with GAAP, but
excluding Chinese Acceptance Notes and Earn-outs; provided that solely with
respect to the definition of “ECF Percentage”, Consolidated Total Debt shall be
determined as set forth above, but net of cash and Cash Equivalents of the
Borrower and its Subsidiaries in excess of $650,000,000 on the date of
determination.
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Consummation Date”: the date of substantial consummation (as defined
in Section 1101 of the Bankruptcy Code) of the Plan of Reorganization.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Corporate Rating” shall mean, as of any date, the corporate issuer
rating assigned by S&P and the corporate credit rating assigned by Moody’s, in
each case, with respect to the Borrower. For purposes of the foregoing, (a) if
the ratings established or deemed to have been established by S&P and



--------------------------------------------------------------------------------



 



9

Moody’s shall be changed (other than as a result of a change in the rating
system of S&P or Moody’s), such change shall be effective as of the date on
which it is first announced by the applicable rating agency; (b) if the ratings
established or deemed to have been established by S&P and Moody’s with respect
to the Borrower shall fall within different levels, the Applicable Margin shall
be based on the higher of the two ratings unless one of the two ratings is two
or more levels lower than the other, in which case the Applicable Margin shall
be determined by reference to the level next below that of the higher of the two
ratings; (c) if either S&P or Moody’s shall not have in effect a corporate
credit rating or corporate issuer rating, as applicable (other than by reason of
the circumstances referred to in the last sentence of this paragraph), then such
rating agency shall be deemed to have established a rating below B or B2, as
applicable; and (d) at any time that an Event of Default has occurred and is
continuing, S&P and Moody’s shall be deemed to have established ratings below B
or B2, as applicable. Each change in the Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of S&P or Moody’s shall change, the Borrower and the Lenders shall
negotiate in good faith to amend this paragraph to reflect such changed rating
system and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the rating most recently in effect
prior to such change.
          “Debtors”: as defined in the preamble.
          “Default”: any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender” any Lender that (a) has failed to fund any portion
of the Loans or participations in Letters of Credit required to be funded by it
hereunder within three (3) Business Days of the date required to be funded by it
hereunder, unless such failure is the subject of a good faith dispute or
subsequently cured (in which case such Lender shall cease to be a Defaulting
Lender as of the date of such cure), (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless such
failure is the subject of a good faith dispute or subsequently cured (in which
case such Lender shall cease to be a Defaulting Lender as of the date of such
cure), or (c) has become the subject of a bankruptcy or insolvency proceeding.
          “Delayed Draw Availability Period”: the period from but excluding the
Closing Date to but excluding the date that is 35 days after the Closing Date.
          “Delayed Draw Commitment”: as to any Lender, the obligation, if any,
of such Lender to make a Delayed Draw Loan in a principal amount not to exceed
the amount set forth under the heading “Delayed Draw Commitment” opposite such
Lenders name on Schedule 1.1A. The original aggregate amount of the Delayed Draw
Commitments was $200,000,000.
          “Delayed Draw Commitment Fee”: as defined in Section 2.6(c).
          “Delayed Draw Loan”: as defined in Section 2.1(a).
          “Delayed Draw Funding Date”: the date on which the conditions
precedent set forth in Section 5.2 shall have been satisfied or waived and the
funding of the Delayed Draw Loans occurs.
          “Delayed Draw Percentage”: as to any Lender at any time, the
percentage which such Lender’s Delayed Draw Commitment then constitutes of the
aggregate Delayed Draw Commitments (or, at any time after the Delayed Draw
Funding Date, the percentage which the aggregate principal amount of



--------------------------------------------------------------------------------



 



10

such Lender’s Delayed Draw Loans then outstanding constitutes of the aggregate
principal amount of the Delayed Draw Loans then outstanding).
          “DIP Agent”: JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the lenders under the DIP Credit Agreement.
          “DIP Credit Agreement”: the Credit and Guarantee Agreement, dated as
of July 6, 2009 among the Borrower and certain of its Subsidiaries, the lenders
from time to time party thereto, the DIP Agent and the other parties thereto, as
amended, supplemented or otherwise modified prior to the date hereof.
          “DIP Facility”: the term loan facility made available under the DIP
Credit Agreement.
          “Disclosure Statement”: the disclosure statement in respect of the
Plan of Reorganization, in form and substance reasonably satisfactory to the
Administrative Agent, distributed to certain holders of claims (as defined in
Section 101(5) of the Bankruptcy Code) against the Debtors.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
excluding any such transaction that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) of $1,000,000 or less. The terms “Dispose”
and “Disposed of” shall have correlative meanings.
          “Dollar Equivalent”: with respect to an amount denominated in any
currency other than Dollars, the equivalent in Dollars of such amount determined
at the Exchange Rate on the date of determination of such equivalent.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “Earn-outs”: with respect to any Person, obligations of such Person
arising from a Permitted Acquisition which are payable to the seller based on
the achievement of specified financial results over time. The amount of any
Earn-outs at any time for the purpose of this Agreement shall be the amount
earned and due to be paid at such time.
          “ECF Percentage”: for any fiscal year (or, in the case of the first
period, the portion of the fiscal year following the first anniversary of the
Closing Date), (a) 50% if the Consolidated Leverage Ratio exceeds 1.75 to 1.00
as of the last day of such fiscal year, (b) 25% if the Consolidated Leverage
Ratio is equal to or less than 1.75 to 1.00 but exceeds 0.50 to 1.00 as of the
last day of such fiscal year and (c) 0% if the Consolidated Leverage Ratio is
equal to or less than 0.50 to 1.00 as of the last day of such fiscal year.
          “Effective Date”: the effective date of the Plan of Reorganization.
          “Eligible Assignee”: (a) a commercial bank, financial institution,
financial company, fund or insurance company that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course or (b) any other Person that is not a competitor of the
Borrower or any of its Subsidiaries or an affiliate of any such competitor.



--------------------------------------------------------------------------------



 



11

          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “Equity Sweep Percentage”: at any time, (a) 50% if the Consolidated
Leverage Ratio exceeds 1.75 to 1.00 as of the last day of the most recent period
of four consecutive fiscal quarters of the Borrower, (b) 25% if the Consolidated
Leverage Ratio is equal to or less than 1.75 to 1.00 but exceeds 1.00 to 1.00 as
of the last day of the most recent period of four consecutive fiscal quarters of
the Borrower and (c) 0% if the Consolidated Leverage Ratio is equal to or less
than 1.00 to 1.00 as of the last day of the most recent period of four
consecutive fiscal quarters of the Borrower.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event”: (a) any Reportable Event; (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Single Employer Plan, whether or not waived; (d) a determination that
any Single Employer Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Title IV of ERISA); (e) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Single Employer Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Single
Employer Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
of its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from a Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Reuters
Screen LIBOR01 page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR01 page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the



--------------------------------------------------------------------------------



 



12

Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

     
Eurodollar Base Rate
 
1.00 — Eurocurrency Reserve Requirements
    

; provided, however, notwithstanding the foregoing, the Eurodollar Rate for the
Term Facility shall be the greater of (x) such rate determined pursuant to the
foregoing formula and (y) 2.00% per annum.
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 8.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower (or shorter
period beginning on the first anniversary of the Closing Date through the end of
such fiscal year), the excess, if any, of (a) the sum, without duplication, of
(i) Consolidated Net Income for such fiscal year (or period), (ii) the amount of
all non-cash charges (including depreciation and amortization) deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such fiscal year (or period), and (iv) the aggregate net
amount of non cash loss on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year (or period) (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such fiscal year (or period) on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all optional
prepayments of the Loans during such fiscal year (or period) (other than in
respect of the Incremental Revolving Facility and any other revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), (iv) the aggregate amount of all regularly scheduled
principal payments of Indebtedness (including the Term Loans) of the Borrower
and its Subsidiaries made in cash during such fiscal year (or period) (other
than in respect of the Incremental Revolving Facility and any other revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), (v) increases in Consolidated Working Capital for such
fiscal year (or period), (vi) the aggregate net amount of non-cash gain on the
Disposition of property by the Borrower and its Subsidiaries during such fiscal
year (or period) (other than sales of inventory in the ordinary course of
business), (vii) minority interests in income and earnings of Affiliates for
which the Borrower has not received cash distributions thereof, and (viii) all
cash consideration paid with respect to Permitted Acquisitions (except to the
extent funded with the proceeds of Excluded Issuances or Indebtedness),
including, without limitation, payments



--------------------------------------------------------------------------------



 



13

in respect of “earnouts” and similar payment obligations and seller notes, to
the extent included in arriving at such Consolidated Net Income.
          “Excess Cash Flow Application Date”: as defined in Section 2.9(c).
          “Exchange Rate”: with respect to any non-Dollar currency on any date,
the rate at which such currency may be exchanged into Dollars, as set forth on
such date on the relevant Reuters currency page at or about 11:00 A.M., London
time, on such date. In the event that such rate does not appear on any Reuters
currency page, the “Exchange Rate” with respect to such non-Dollar currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.
          “Excluded Issuance”: any Capital Stock of the Borrower issued (a) to
directors, employees or consultants of the Borrower or its Subsidiaries pursuant
to compensation plans or arrangements approved by the Board, (b) upon the
conversion or exercise of any Capital Stock of the Borrower outstanding on the
date hereof or issued hereafter as part of an Excluded Issuance, (c) to a Group
Member in accordance with Section 7.7, (d) to fund Capital Expenditures
permitted under Section 7.1(c) and (e) to fund the payment of any consideration
for a Permitted Acquisition in accordance with Section 7.7.
          “Excluded Property”: (i) property owned by any Excluded Subsidiary or
Foreign Subsidiary; (ii) receivables and customary related rights and assets
subject to a Receivables Financing Transaction; (iii) any property to the extent
that a grant of a security interest in such property pursuant to the Security
Documents is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment, Pledged Stock or
Pledged Note (as such terms are defined in the Security Documents), any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; (iv) Vehicles (as defined in the Guarantee and
Collateral Agreement) and title documents therefor; (v) any Capital Stock held
by a Loan Party in (A) a joint venture, so long as (x) not more than 50% of the
aggregate Capital Stock of such joint venture is held by the Loan Parties in the
aggregate and (y) such Capital Stock is not subject to a Lien in favor of any
other Person and (B) any direct holding company of one or more joint ventures
under clause (A) of this clause (v), provided that such holding company does not
engage in any business or own any assets other than owning the Capital Stock of
such joint ventures; (vi) any property with respect to which the Administrative
Agent determines that the cost or burden of subjecting such property to a Lien
under the Security Documents is disproportionate to the value of the collateral
security afforded thereby; (vii) real property owned by the Loan Parties having
a fair market value estimated in good faith by the Borrower of less than
$5,000,000, provided that the aggregate fair market value of all such owned real
property located in the U.S. (as estimated in good faith by the Borrower) that
is Excluded Property shall not exceed $25,000,000 as of the Closing Date and
$25,000,000 as of the date the financial statements are



--------------------------------------------------------------------------------



 



14

delivered for the end of any fiscal year of the Borrower; (viii) interests in
real property leased, subleased or licensed to any of the Loan Parties; and
(ix) thirty-five percent (35%) of the total outstanding voting Capital Stock of
each new and existing Foreign Subsidiary.
          “Excluded Subsidiary”: each Subsidiary of a Foreign Subsidiary and,
with respect to any requirement to enter into any Security Document, any Special
Purpose Subsidiary.
          “Existing Credit Agreement”: as defined in the recitals hereto.
          “Facility”: each of the Term Facility and the Incremental Revolving
Facility.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Fee Payment Date”: (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation or maturity and, in the case of the Borrower, Indebtedness in
respect of the Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 6.1(a) of the DIP Credit
Agreement.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
          “Guarantee and Collateral Agreement”: the Amended and Restated
Guarantee and Collateral Agreement to be executed and delivered by the Borrower
and each Guarantor, substantially in the form of Exhibit D.



--------------------------------------------------------------------------------



 



15

          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
          “Guarantor”: each Domestic Subsidiary of the Borrower other than
(a) Excluded Subsidiaries, (b) Immaterial Subsidiaries (provided that all
Immaterial Subsidiaries excluded under this clause (b) and Section 6.9(c)(B)
shall not at any time contribute in the aggregate more than 5% of Consolidated
Assets or more than 5% of Consolidated Revenues), (c) joint ventures in which
not more than 85% of the aggregate Capital Stock of such joint venture is held
by the Loan Parties in the aggregate and (d) any direct holding company of one
or more joint ventures under clause (c) hereof, provided that such holding
company does not engage in any business or own any assets other than owning the
Capital Stock of such joint ventures.
          “Immaterial Subsidiary”: at any time, any Subsidiary of the Borrower
which, based on the financial statements most recently delivered pursuant to
Section 6.1(a) or (b), constituted less than 1% of Consolidated Assets or, for
the twelve month period ended on the date of such financial statements,
represented less than 1% of Consolidated Revenues, in each case determined using
the equity method of accounting in accordance with GAAP.
          “Incremental Amendment”: as defined in Section 2.20.
          “Incremental Facility”: as defined in Section 2.20.
          “Incremental Facility Closing Date”: as defined in Section 2.20.
          “Incremental Revolving Facility”: as defined in the recitals hereto.
          “Incremental Revolving Lender”: as defined in the recitals hereto.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, which
would, in accordance with GAAP be shown on the liability side of the balance



--------------------------------------------------------------------------------



 



16

sheet, (c) all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided, if such Person has
not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements, but excluding (i) trade and other accounts payables incurred in the
ordinary course of such Person’s business, (ii) accrued expenses and deferred
compensation arrangements in the ordinary course, and (iii) advance payments in
the ordinary course. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, designs, patents, patent licenses,
trademarks, tradenames, domain names and other source indicators, trademark
licenses, technology, trade secrets, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Intercompany Subordinated Note”: a promissory note, substantially in
the form of Exhibit A or otherwise in form and substance reasonably acceptable
to the Administrative Agent.
          “Intercreditor Agreement”: the Intercreditor Agreement to be executed
and delivered by the Administrative Agent, the Collateral Agent, the agent or
trustee for the Second Lien Term Loans and the Loan Parties, substantially in
the form of Exhibit E, as amended, modified and supplemented from time to time.
          “Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Interest Payment Date”: (a) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date or
Revolving Termination Date, as applicable, provided that if any Interest Period
for a Eurodollar Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any ABR Loan, the last day of each calendar quarter and
the Maturity Date or Revolving Termination Date, as applicable, (c) as to any
Loan (other than a Revolving Loan that is an ABR Loan),



--------------------------------------------------------------------------------



 



17

the date of any repayment or prepayment made in respect thereof, and (d) as to
any ABR Loan if an Event of Default is in existence, the last day of each
calendar month.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months (or,
with respect to Revolving Loans, if available to all Revolving Lenders, one or
two weeks) thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
          (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Maturity Date or Revolving Termination
Date, as the case may be; and
          (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: an advance, loan, extension of credit (by way of
guaranty or otherwise, but excluding trade debt incurred in the ordinary course
of business) or capital contribution to, or purchase any Capital Stock, bonds,
notes, loans, debentures or other debt securities of, or any assets constituting
a business unit of, or any other similar investment in, any Person. The amount
of any Investment by any Person on any date of determination shall be the
acquisition price of the gross assets acquired (including any liability assumed
by such Person to the extent such liability would be reflected on a balance
sheet prepared in accordance with GAAP) plus all additional capital
contributions or purchase price paid in respect thereof, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus the amount of all cash returns of
principal or capital thereon, cash dividends thereon and other cash returns on
investment thereon or liabilities expressly assumed by another Person (other
than a Group Member) in connection with the sale of such Investment. Whenever
the term “outstanding” is used in this Agreement with reference to an
Investment, it shall take into account the matters referred to in the preceding
sentence.
          “Issuing Lender”: JPMorgan Chase Bank, N.A. and any other Revolving
Lender approved by the Administrative Agent and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.
          “LC Basket Limit”: $225,000,000 less the aggregate amount of the
Incremental Revolving Facility and any Incremental Facility added to this
Agreement pursuant to Section 2.20 that is a revolving facility to the extent
such Incremental Revolving Facility or Incremental Facility may be used for
letters of credit.



--------------------------------------------------------------------------------



 



18

          “L/C Commitment”: $90,000,000.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “LC Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “Lenders”: as defined in the preamble; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
priority or other security agreement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
          “Liquidity”: on any date of determination, the sum, without
duplication, of (i) the cash and Cash Equivalents which are not subject to any
Liens (other than (a) Liens in favor of the Collateral Agent on behalf of the
Secured Parties, (b) Liens permitted by Section 7.3(c)(ii) and (c) inchoate
Liens arising by operating of law which are not the subject of enforcement
actions) held by the Borrower and its Subsidiaries on such date, (ii) accounts
receivable and inventory (in each case valued in accordance with GAAP) which are
not subject to any Liens (other than (a) Liens in favor of the Collateral Agent
on behalf of the Secured Parties and (b) inchoate Liens arising by operation of
law which are not the subject of enforcement actions) held by the Borrower and
its Subsidiaries on such date, less trade payables of the Borrower and its
Subsidiaries on such date and (iii) the aggregate availability under any loan
agreements or other lines of credit of the Borrower and its Subsidiaries on such
date.
          “Loan Documents”: this Agreement, the Security Documents, the
Intercreditor Agreement, the Notes and any amendment, waiver, supplement or
other modification to any of the foregoing.
          “Loan Parties”: the Borrower and the Guarantors.
          “Loans”: any Loan made by any Lender pursuant to this Agreement.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Incremental Revolving Facility, prior to
any termination of the Revolving Commitments, the holders of more than 50% of
the Total Revolving Commitments).
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes,



--------------------------------------------------------------------------------



 



19

defined or regulated as such in or under any Environmental Law, including
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation.
          “Maturity Date”: with respect to any Term Loan, the fifth anniversary
of the Closing Date (the “Scheduled Maturity Date”); provided that if the Second
Lien Term Loans have a scheduled final maturity date prior to the Scheduled
Maturity Date and remain outstanding on the date that is three months prior to
such scheduled final maturity date (the “Accelerated Maturity Date”), the
Maturity Date shall be the Accelerated Maturity Date.
          “Moody’s”: Moody’s Investors Service, Inc.
          “Mortgaged Property”: as defined in Section 4.20(b).
          “Mortgages”: collectively, any deeds of trust, trust deeds, hypothecs
and mortgages creating and evidencing a Lien on any real property made by the
Loan Parties in favor of or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Administrative Agent, in each case securing the Obligations.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset that is the subject of such Asset Sale or Recovery Event (other
than any Lien created pursuant to a Security Document) and other third-party
fees and expenses actually incurred in connection therewith and (ii) Taxes and
Other Taxes paid or reasonably estimated to be payable as a result of any Asset
Sale or Recovery Event (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, and (c) in connection with any Receivable Financing
Transaction, the initial cash purchase price received by, or Indebtedness
incurred by, any Loan Party thereunder (and any increase in the aggregate funded
amount thereof) net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.
          “Non-Excluded Taxes”: as defined in Section 2.17(a).
          “Non-U.S. Lender”: as defined in Section 2.17(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after (i) any Reimbursement Obligations or Revolving Loans
become due and payable or (ii) the maturity of the Term Loans, and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to a Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower and each Guarantor (or, in the case of Specified Letters of Credit,
each Group



--------------------------------------------------------------------------------



 



20

Member on whose account such Specified Letter of Credit is issued and guarantee
obligations of other Group Members in respect thereof) to the Administrative
Agent or to any Lender (or, in the case of Specified Letters of Credit,
Specified Swap Agreements and Specified Cash Management Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Specified Letter of Credit (and related letter of credit applications), any
Specified Swap Agreement, any Letter of Credit (and related letter of credit
applications), any Specified Cash Management Agreement or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, Guarantee Obligations, fees,
indemnities, costs, expenses (including all reasonable fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto,
whether disputed or not.
          “Outstanding Term Loan Amount”: with respect to the Term Loans at any
time, the aggregate principal amount thereof, after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.
          “Outstanding Term Loan Percentage”: as to any Term Lender at any time,
the percentage which such Lender’s Term Commitment then constitutes of the
aggregate Term Commitments (or, (i) from the Closing Date to the Delayed Draw
Funding Date, if any, the percentage, expressed as a fraction, the numerator of
which is the sum of the amount of such Lender’s Closing Date Loan and the amount
of its Delayed Draw Commitment, the denominator of which is the sum of the
amount of aggregate amount of Closing Date Loans then outstanding and the amount
of aggregate Delayed Draw Commitments and (ii) from the earlier of the Delayed
Draw Funding Date, if any, or the expiration or termination of the Delayed Draw
Availability Period, the percentage which is the aggregate principal amount of
such Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding.)
          “Participant”: as defined in Section 10.6(c).
          “Participation Register”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any Acquisition by (i) the Borrower or any of
its Subsidiaries of all or substantially all of the assets of a Person, or of
all or substantially all of any business or division of a Person or (ii) the
Borrower or any of its Subsidiaries of no less than 100% of the capital stock,
partnership interests, membership interests or equity of any Person, in each
case to the extent that:
          (a) each of the conditions precedent set forth in Annex III shall have
been satisfied in a manner reasonably satisfactory to the Administrative Agent;
          (b) such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target; and



--------------------------------------------------------------------------------



 



21

          (c) no Default or Event of Default is in existence or would occur
after giving effect to such Acquisition.
          “Permitted Refinancing Indebtedness”: as defined in Section 7.2(s).
          “Permitted Second Lien Indebtedness”: (a) Indebtedness of the Borrower
in respect of the Second Lien Credit Agreement and (b) any other Indebtedness of
the Borrower, provided that (i) such other Indebtedness and any related
Guarantee Obligations shall not be secured by any Lien by which the Indebtedness
in respect of the Second Lien Credit Agreement is not secured and any such Liens
shall be subordinated to the Liens securing the Facility in a manner not less
favorable to the Lenders than the subordination of the Liens securing the
Indebtedness in respect of the Second Lien Credit Agreement to the Liens
securing the Facilities, (ii) the Net Cash Proceeds resulting from such other
Indebtedness shall be used to refinance the Indebtedness in respect of the
Second Lien Credit Agreement, (iii) such other Indebtedness shall not have any
principal payments due prior to the date that is 91 days after the Maturity Date
or, if later, the final maturity date of any Incremental Facility, whether at
maturity or otherwise, except upon the occurrence of a change of control or
similar event (including asset sales), in each case so long as the provisions
relating to change of control or similar events (including asset sales) included
in the governing instrument of such Indebtedness provide that the provisions of
this Agreement must be satisfied prior to the satisfaction of such provisions of
such Indebtedness, (iv) if any covenants, events of default, guarantees or other
terms of such other Indebtedness (other than interest rate, prepayment premiums,
fees and other pricing terms) are more restrictive to the Borrower and its
Subsidiaries than those of the Facilities, such covenant, event of default,
guarantee or other term as set forth from time to time on the documentation
governing such other Indebtedness shall be deemed to be incorporated in this
Agreement for the benefit of the Lenders (and the Borrower agrees to notify the
Administrative Agent of the effectiveness, or amendment from time to time, of
the terms of any documentation governing such other Indebtedness and to provide
a copy of such documentation), (v) no Subsidiary of the Borrower that is not a
Guarantor of the Facilities is an obligor in respect of such other Indebtedness
and (vi) such other Indebtedness bears interest at a rate, which rate shall be,
in the good faith judgment of the Borrower’s board of directors, consistent with
the market at the time of issuance for similar Indebtedness for comparable
issuers or borrowers.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Petition Date”: as defined in the recitals hereto.
          “Plan”: at a particular time, any employee pension benefit plan (as
defined in Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Plan of Reorganization” as defined in the recitals hereto.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
          “Prohibited Transaction”: as defined in Section 406 of ERISA or
Section 4975 of the Code.



--------------------------------------------------------------------------------



 



22

          “Pro Forma Balance Sheet”: as defined in Section 4.18.
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.16(a).
          “Receivable Financing Transaction”: any transaction or series of
transactions involving a sale for cash of accounts receivable, without recourse
based upon the collectibility of the receivables sold, by the Borrower or any of
its Subsidiaries to a Special Purpose Subsidiary and a subsequent sale or pledge
of such accounts receivable (or an interest therein) by such Special Purpose
Subsidiary, in each case without any guarantee by the Borrower or any of its
Subsidiaries (other than the Special Purpose Subsidiary).
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member in an amount in excess of $2,500,000.
          “Refinanced Term Loans”: as defined in Section 10.1(d).
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Loans pursuant to
Section 2.9(b) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or a
Recovery Event in the business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the businesses of the Borrower and its Subsidiaries.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 360 days after such Reinvestment
Event (provided that if on such 360th day, the applicable Reinvestment
Prepayment Amount is contractually committed to acquire or repair assets useful
in the businesses of the Borrower and its Subsidiaries, the Reinvestment
Prepayment Date with respect to such amount shall be the earlier of (i) the date
occurring 450 days after such Reinvestment Event, (ii) the date of termination
of such commitment, and (iii) if such amount is not so expended, the first
Business Day following the date such amount was contractually committed to be
expended) and (b) the date on which the Borrower shall have determined not to,
or shall have otherwise ceased to, acquire or repair



--------------------------------------------------------------------------------



 



23

assets useful in the businesses of the Borrower and its Subsidiaries with all or
any portion of the relevant Reinvestment Deferred Amount.
          “Related Parties”: as defined in Section 9.3.
          “Replacement Revolving Facility”: as defined in Section 10.1(d).
          “Replacement Term Loans”: as defined in Section 10.1(d).
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reorganized Lear Corporation”: Lear Corporation, as reorganized
pursuant to and under the Plan of Reorganization.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than those events as to which the
thirty day notice period is waived under PBGC regulations.
          “Required Lenders”: at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect, (b) after the
Closing Date and until the Delayed Draw Funding Date or termination of the
Delayed Draw Commitments, the aggregate of the Outstanding Term Loan Amount and
Delayed Draw Commitments then in effect, (c) after the Delayed Draw Funding Date
and until the Restatement Date, the Outstanding Term Loan Amount and
(d) thereafter, the sum of (i) the Outstanding Term Loan Amount and (ii) the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that the portion of the Outstanding Term Loan Amount and Commitments
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: with respect to any Loan Party, the chief
executive officer, the president, the chief financial officer, any vice
president, the treasurer or the assistant treasurer of such Loan Party.
          “Restatement Date”: the date on which all of the conditions precedent
set forth in Section 5.3 shall have been satisfied or waived, which date is
March 19, 2010.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Revolving Commitments on the
Restatement Date is $110,000,000.



--------------------------------------------------------------------------------



 



24

          “Revolving Commitment Period”: the period from and including the
Restatement Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.1(b).
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.
          “Revolving Termination Date”: March 18, 2013.
          “S&P”: Standard & Poor’s Ratings Services.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Second Lien Agent”: JPMorgan Chase Bank, N.A., as the administrative
agent for the lenders under the Second Lien Credit Agreement, together with any
of its successors.
          “Second Lien Credit Agreement”: the Second Lien Credit Agreement to be
executed on or about the Effective Date, among Reorganized Lear Corporation, the
several lenders from time to time parties thereto and the Second Lien Agent, as
amended, supplemented, restated or otherwise modified from time to time to the
extent permitted by Section 7.15.
          “Second Lien Term Loans”: the term loans outstanding under the Second
Lien Credit Agreement.
          “Second Lien Term Loan Documents”: the “Loan Documents” as defined in
the Second Lien Credit Agreement.
          “Secured Parties”: collectively, the Administrative Agent, the
Lenders, each Issuing Lender, each provider under a Specified Cash Management
Agreement, each issuer of a Specified Letter of Credit, each counterparty to a
Specified Swap Agreement, the Persons entitled to indemnification under the Loan
Documents and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.2.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative



--------------------------------------------------------------------------------



 



25
Agent and the Collateral Agent granting a Lien on any property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document.
          “Seller Debt”: unsecured debt owing to the seller in a Permitted
Acquisition.
          “Series A Preferred Stock”: as defined in the Plan of Reorganization.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Special Purpose Subsidiary”: any Wholly Owned Subsidiary of the
Borrower created by the Borrower for the sole purpose of facilitating a
Receivable Financing Transaction; provided, that such Special Purpose Subsidiary
shall cease to be a Special Purpose Subsidiary if at any time (a) such Special
Purpose Subsidiary engages in any business other than Receivable Financing
Transactions and activities directly related thereto or (b) the Borrower or any
of its Subsidiaries (other than a Special Purpose Subsidiary) or any of their
respective assets incur any liability, direct or indirect, contingent or
otherwise, in respect of any obligation of a Special Purpose Subsidiary whether
arising under or in connection with any Receivable Financing Transaction or
otherwise (other than Standard Securitization Undertakings); provided further,
however, that if the law of a jurisdiction in which the Borrower proposes to
create a Special Purpose Subsidiary does not provide for the creation of a
bankruptcy remote entity that is acceptable to the Borrower or requires the
formation of one or more additional entities (whether or not Subsidiaries of the
Borrower), such other type of entity may, upon the request of the Borrower and
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) serve as a “Special Purpose Subsidiary.”
          “Specified Cash Management Agreement”: any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transactions, controlled disbursements, return
items, overdrafts, interstate depository network services or any similar
transactions between the Borrower or any Guarantor (or guaranteed by the
Borrower or any Guarantor) and any Lender (or any affiliate thereof) at the time
such obligations were created or any institution that was (or whose affiliate
was) a Lender in the primary syndication of the Term Facility.
          “Specified Jurisdiction”: any country, state or other jurisdictional
subdivision outside North America or Europe.



--------------------------------------------------------------------------------



 



26

          “Specified Letters of Credit”: any letter of credit (a) issued for the
account of any Group Member by any Lender at the time such agreement is entered
into or any affiliate thereof at the time such letter of credit is issued and
(b) that has been designated by the relevant Lender and such Group Member, by
written notice to the Administrative Agent prior to the issuance thereof, as a
Specified Letter of Credit and with respect to which the Administrative Agent
has confirmed to the relevant Lender sufficient availability pursuant to
Section 7.2(i). Such designation shall not create in favor of such Lender or
affiliate of a Lender any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party hereunder or under any
Collateral Document.
          “Specified Swap Agreement”: any Swap Agreement (a) entered into by the
Borrower or any Guarantor and any Person that is a Lender or an affiliate of a
Lender at the time such Swap Agreement is entered into and (b) that has been
designated by the relevant Lender and such Group Member, by written notice to
the Administrative Agent prior to the effectiveness thereof, as a Specified Swap
Agreement. Such designation shall not create in favor of such Lender or
affiliate of a Lender any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party hereunder or under any
Collateral Document. For purposes hereof a Specified Swap Agreement shall
include any trade executed pursuant to a master agreement which is a Specified
Swap Agreement.
          “Standard Securitization Undertakings”: representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Receivable Financing Transaction which are reasonably
customary in an accounts receivable financing transaction.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person (exclusive of any Affiliate in
which such Person has a minority ownership interest). Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
          “Target”: the Person, or business or substantially all of the assets
of a Person or a division of a Person intended to be acquired in a Permitted
Acquisition.
          “Taxes”: all present or future taxes, duties, levies, imposts,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto, whether disputed or not.
          “Term Commitment”: as to any Lender, the sum of the Closing Date
Commitment and the Delayed Draw Commitment of such Lender.
          “Term Lenders”: each Lender that has a Term Commitment or that holds a
Term Loan.
          “Term Loans”: as defined in Section 2.1(a).



--------------------------------------------------------------------------------



 



27

          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Term Facility”: the term loan facility made available to the Borrower
pursuant to this Agreement.
          “3% Subsidiary”: at any time, any Subsidiary of the Borrower which,
based on the financial statements most recently delivered pursuant to subsection
6.1(a) or (b), constituted at least 3% of Consolidated Assets or for the twelve
month period ended on the date of such financial statements represented at least
3% of Consolidated Revenues, in each case determined using the equity method of
accounting in accordance with GAAP.
          “Ticking Fee”: as defined in Section 2.6(a).
          “Title Insurance Company”: as defined in Section 5(t)(ii).
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “UCC”: the Uniform Commercial Code, as in effect from time to time in
the State of New York or any other applicable jurisdiction.
          “Upfront Fees”: as defined in Section 2.6(b).
          “United States”: the United States of America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Withdrawal Liability”: liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied



--------------------------------------------------------------------------------



 



28

immediately before such change shall have become effective until such notice
shall have been withdrawn by the Borrower or the Administrative Agent, as the
case may be, or such provision amended in accordance herewith, (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume or become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) When determining whether a Default or Event of Default pursuant to
Section 7.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Borrower for which financial reports are required to have been delivered
pursuant to Section 6.1.
SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS
          2.1. Loans and Commitments. (a) Subject to the terms and conditions
set forth herein, each Term Lender listed on Schedule 1.1A hereto made (a) term
loans (the “Closing Date Loans”) on the Closing Date in the full amount of such
Lender’s Closing Date Commitment to the Borrower and (b) term loans (the
“Delayed Draw Loans”; together with the Closing Date Loans, the “Term Loans”) on
one occasion during the Delayed Draw Availability Period in an amount not
exceeding such Lender’s Delayed Draw Commitment to the Borrower. The aggregate
principal amount of the Term Loans outstanding on the Restatement Date is
$375,000,000. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.10.
          (b) Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
does not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.
          2.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the



--------------------------------------------------------------------------------



 



29

requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Incremental Revolving
Facility to finance payments required by Section 3.5 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a
whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
          2.3. [Reserved].
          2.4. Maturity and Repayment of Term Loans.
          (a) The Closing Date Loan of each Lender shall mature in nineteen
consecutive quarterly installments commencing on the last day of the first full
calendar quarter following the Closing Date, each of which shall be in an amount
equal to the percentage set forth below opposite such date multiplied by the
amount of such Lender’s Closing Date Loan funded on the Closing Date (it being
understood that if the Maturity Date is the Accelerated Maturity Date, there
shall be fewer quarterly installments and the final installment shall be
increased accordingly):

          Payment Date     Percentage
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %
March 31, 2013
    0.25 %



--------------------------------------------------------------------------------



 



30

          Payment Date     Percentage
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %
Maturity Date
    95.25 %

 

(b)   The Delayed Draw Loan of each Lender shall mature in nineteen consecutive
quarterly installments, commencing on the last day of the first full calendar
quarter following the Delayed Draw Funding Date, each of which shall be in an
amount equal to the percentage set forth below opposite such date multiplied by
the amount of such Lender’s Delayed Draw Loan outstanding at the end of the
Delayed Draw Availability Period (it being understood that if the Maturity Date
is the Accelerated Maturity Date, there shall be fewer quarterly installments
and the final installment shall be increased accordingly):

          Payment Date     Percentage
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %
March 31, 2013
    0.25 %
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %
Maturity Date
    95.25 %



--------------------------------------------------------------------------------



 



31

          2.5. Repayment of Revolving Loans. The Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
          2.6. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, a ticking fee (the “Ticking Fee”) in an amount
equal to 0.75% per annum of the Commitment of such Lender, from the effective
date of this Agreement pursuant to Section 10.18 until the Closing Date, payable
on the Closing Date.
          (b) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, upfront fees (the “Upfront Fees”) (i) in an amount equal
to 1.00% of the Closing Date Commitment of such Lender, payable on the Closing
Date and (ii) in an amount equal to 1.00% of the Delayed Draw Commitment of such
Lender that is funded on the Delayed Draw Funding Date, payable on the Delayed
Draw Funding Date.
          (c) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee (the “Delayed Draw Commitment Fee”) in
an amount equal to 2.00% per annum of the Delayed Draw Commitments from the
Closing Date until the earlier of the Delayed Draw Funding Date or termination
of the Delayed Draw Commitments, pursuant to Section 2.7, payable on the Delayed
Draw Funding Date or termination of the Delayed Draw Commitments, as applicable.
          (d) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the Restatement Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the Restatement Date.
          (e) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
          2.7. Termination or Reduction of Commitments. (a) Unless previously
terminated, (i) the Closing Date Commitments shall terminate on the earlier of
(x) the funding of the Closing Date Loans on the Closing Date and (y) 5:00 p.m.,
New York City time, on December 15, 2009 and (ii) the Delayed Draw Commitments
shall terminate at 5:00 p.m., New York City time, on the date that is 35 days
after the Closing Date (or, if the Closing Date does not occur by 5:00 p.m., New
York City time, on December 15, 2009, at such time).
          (b) The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate any Commitments
or, from time to time, to reduce the amount of any Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the applicable Commitments then in effect.
          2.8. Optional Prepayments. (a) Subject to subsection (b) below, the
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, three Business
Days prior thereto, in the case of Eurodollar Loans, and one Business Day prior
thereto, in the case of ABR Loans (provided that ABR Loans may be prepaid on the
same Business Day if notice is



--------------------------------------------------------------------------------



 



32

received by the Administrative Agent no later than 12:00 P.M., New York City
time), which notice shall specify the date and amount of prepayment and Type of
the Loans being prepaid, as applicable; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.18.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Partial optional prepayments of the Loans shall be ratable as
among the Lenders thereof.
          (b) All voluntary prepayments of Term Loans effected on or prior to
the first anniversary of the Closing Date with the proceeds of a substantially
concurrent issuance of loans under any secured credit facilities (excluding a
refinancing of the Facilities in connection with another transaction not
permitted by this Agreement (as determined prior to giving effect to any
amendment or waiver of this Agreement being adopted in connection with such
transaction), provided that the primary purpose of such transaction is not to
refinance Indebtedness hereunder at an Applicable Margin or similar interest
rate spread more favorable to the Borrower), shall be accompanied by a
prepayment fee of 1.00% of the aggregate amount of such prepayments if the
Applicable Margin or similar interest rate spread applicable to such new loans
is or, upon the satisfaction of certain conditions, would be less than the
Applicable Margin applicable to the Term Loans, as of the date hereof. Such
prepayment fee shall be paid by the Borrower to the Administrative Agent, for
the account of the Term Lenders, on the date of such prepayment.
          2.9. Mandatory Prepayments. (a) If any Capital Stock or Indebtedness
shall be issued or incurred by any Group Member (excluding any Excluded Issuance
and any Indebtedness permitted by Section 7.2(a) through (s)) an amount equal to
the Equity Sweep Percentage of such Net Cash Proceeds in the case of Capital
Stock and 100% of the Net Cash Proceeds in the case of Indebtedness shall be
applied by the Borrower on the date of receipt thereof by such Group Member
toward the prepayment of the Term Loans as set forth in Section 2.9(e).
          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
have been timely delivered in respect thereof, an amount equal to 100% of such
Net Cash Proceeds shall be applied by or on behalf of the Borrower promptly but
no later than the end of the fiscal month following the fiscal month in which
such Net Cash Proceeds are received) toward the prepayment of the Term Loans as
set forth in Section 2.9(e); provided that notwithstanding the foregoing,
(i) the aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing prepayment requirement pursuant to Reinvestment Notices shall not
exceed $150,000,000 in any fiscal year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.9(e).
          (c) If, for (i) the period from the first anniversary of the Closing
Date through the end of the then current fiscal year of the Borrower or (ii) any
fiscal year of the Borrower thereafter, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans as
set forth in Section 2.9(e). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five Business Days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made,



--------------------------------------------------------------------------------



 



33

are required to be delivered to the Lenders and (ii) the date such financial
statements are actually delivered.
          (d) Following the establishment of any Receivable Financing
Transaction by the Borrower or any of its Domestic Subsidiaries, an amount equal
to 100% of the Net Cash Proceeds thereof shall be promptly applied by or on
behalf of the Borrower toward the prepayment of the Term Loans as set forth in
Section 2.9(e).
          (e) Amounts to be applied in connection with prepayments made pursuant
to this Section 2.9 shall be made ratably among the Lenders of the Term Loans.
The application of any prepayment made pursuant to this Section 2.9 shall be
made, first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of
the Term Loans under Section 2.9 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid and, if a Eurodollar Loan is
prepaid on any day other the last day of the Interest Period applicable thereto,
the Borrower shall also pay amounts owing pursuant to Section 2.18.
          2.10. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
          2.11. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
          2.12. Interest Rates and Payment Dates. (a) Subject to the provisions
of Section 2.12(c), each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.



--------------------------------------------------------------------------------



 



34

          (b) Subject to the provisions of Section 2.12(c), each ABR Loan shall
bear interest at a rate per annum equal to the ABR plus the Applicable Margin.
          (c) If any Event of Default shall have occurred and be continuing, on
and after the date the Borrower receives notice from the Administrative Agent
stating that interest is to accrue pursuant to this paragraph (c) or following
acceleration of payment of the Loans, all outstanding Loans, Reimbursement
Obligations and other Obligations under the Loan Documents (whether or not
overdue at such time) shall bear interest at a rate per annum equal to (i) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or and (ii) in the
case of any other Obligation, the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.13. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).
          2.14. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be presumptively correct and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such



--------------------------------------------------------------------------------



 



35

Interest Period to Eurodollar Loans under the relevant Facility shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.
          2.15. Pro Rata Treatment and Payments. (a) Except as otherwise
provided herein, each payment by the Borrower on account of any fee payable to
Lenders shall be made pro rata according to the respective Outstanding Term Loan
Percentages, Closing Date Percentages, Delayed Draw Percentages or Revolving
Percentages, as applicable, of the relevant Lenders entitled thereto.
          (b) (i) Except as otherwise provided herein, each payment (including
each prepayment) by the Borrower on account of principal of and interest on the
Loans shall be made pro rata according to the respective Outstanding Term Loan
Percentages of the Term Lenders entitled thereto. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans (i) as directed by the Borrower in the case of
prepayments made pursuant to Section 2.8 and (ii) ratably based upon the
respective then remaining principal amounts thereof in the case of prepayments
made pursuant to Section 2.9. Amounts prepaid on account of the Term Loans may
not be reborrowed.
     (ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the date of borrowing therefor, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon,
at a rate equal to the greater of (i) the Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under



--------------------------------------------------------------------------------



 



36

this paragraph shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such date of borrowing,
the Administrative Agent shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable thereto, within three Business
Days after demand therefor from the Borrower.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.15(d), 2.15(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent or the Issuing Lender for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          2.16. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, within 30 days after receipt of a reasonably detailed invoice therefor,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.



--------------------------------------------------------------------------------



 



37

          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount reasonably deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
          2.17. Taxes. (a) All payments made by or on account of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, addition to tax
or penalties applicable thereto), excluding income taxes and franchise taxes
(imposed in lieu of net income taxes) and taxes imposed on or measured by the
Administrative Agent’s or any Lender’s net profits if such tax is imposed as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to the Administrative Agent’s or
such Lender’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) that are United States withholding taxes imposed on amounts
payable to the Administrative Agent or such Lender at the time the
Administrative Agent or such Lender becomes a party to this Agreement, except to
the extent that the Administrative Agent’s or such Lender’s assignor (if any)
was entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph (a).



--------------------------------------------------------------------------------



 



38

          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Loan Party, as promptly as reasonably possible thereafter such Loan Party shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, (i) a certified copy of an original
official receipt received by such Loan Party showing payment thereof or (ii) if
such Loan Party reasonably determines that it is unable to provide a certified
copy of such receipt, a certificate as to the amount of such payment. If the
relevant Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent copies of the required receipts or other required documentary evidence,
such Loan Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “United States Person”
as defined in Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Administrative Agent and the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service (“IRS”) Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, Form W-8ECI or Form
W-8IMY (accompanied by applicable underlying IRS forms), or, in the case of a
Non U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and two copies of
the applicable Form W-8, or any subsequent versions thereof or successors
thereto, in each case properly completed and duly executed by such Non U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non U.S. Lender shall deliver such forms
promptly upon the expiration, obsolescence or invalidity of any form previously
delivered by such Non U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower and the Administrative Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non U.S. Lender is not
legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower (or the Administrative Agent), such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the commercial or legal
position of such Lender.
          (f) Any Lender that is a United States person as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower (with a copy to
the Administrative Agent) a duly completed and signed IRS Form W-9 (or successor
form) establishing that the Lender is organized under the laws of the United
States and is not subject to backup withholding.



--------------------------------------------------------------------------------



 



39

          (g) If the Administrative Agent or any Lender determines, in its sole
discretion (exercised in good faith), that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); within 45 Business Days of the determination that the Borrower is
entitled to such refund provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or to any other Person.
          (h) Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.18. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (other than by operation of Section 2.14),
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be presumptively correct
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.19. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the



--------------------------------------------------------------------------------



 



40

sole judgment of such Lender, cause such Lender and its lending office(s) to
suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 2.16 or 2.17(a).
          2.20. Incremental Facility. The Borrower may at any time or from time
to time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of term loans, revolving facilities or
letter of credit facilities (each, an “Incremental Facility”), provided that
(i) at the time and after the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower shall be in compliance with the covenants
contained in Section 7.1 determined on a pro forma basis as of the last day of
the most recent period of the Borrower for which financial statements are
available as if any term loans under such Incremental Facility had been
outstanding and any revolving commitment under such Incremental Facility (to the
extent not available to issue letters of credit) had been fully used on the last
day of such period and (iii) the Consolidated Leverage Ratio determined on a pro
forma basis as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements are available, determined as if any term loans
under such Incremental Facility had been outstanding on the last day of such
period, shall be less than 2.5 to 1.0. Each Incremental Facility shall be in an
aggregate principal amount that is not less than $50,000,000 (provided that such
amount may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence) and there shall be
not more than 3 requests for Incremental Facilities. Notwithstanding anything to
the contrary herein, the aggregate amount of the Incremental Facilities
(including the Incremental Revolving Facility) shall not exceed $200,000,000.
Any Incremental Facility (a) shall rank pari passu in right of payment and of
security with the Loans, (b) shall not mature earlier than the Maturity Date or
have a weighted average life (if applicable) which is shorter than the then
remaining average life of the Loans, and (c) shall otherwise be on terms and
pursuant to documentation to be determined by the Borrower and the Persons
willing to provide such Incremental Facility, provided that (A) to the extent
such terms and documentation are not consistent with the Facilities (other than
with respect to pricing, amortization and maturity) they shall be reasonably
satisfactory to the Administrative Agent and (B) if the Applicable Margin (which
term for purposes of this Section 2.20 shall include any original issue discount
(“OID”) or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the lenders under any applicable Facility
(which, for any Incremental Facility consisting of a term loan facility shall be
the Term Facility and for any Incremental Facility consisting of a revolving
loan facility shall be the Incremental Revolving Facility) or the Incremental
Facility, as applicable, in the primary syndication thereof (with OID being
equated to interest based on assumed three-year life to maturity)) relating to
any Incremental Facility exceeds the Applicable Margin relating to the
applicable Facility immediately prior to the effectiveness of the applicable
Incremental Amendment, the Applicable Margin relating to such Facility shall be
adjusted to equal the Applicable Margin relating to such Incremental Facility.
Each notice from the Borrower pursuant to this Section 2.20 shall set forth the
requested amount and proposed terms of the relevant Incremental Facility and the
Lenders or other Persons willing to provide the Incremental Facility. The
Incremental Facility may be provided by any existing Lender or by any Eligible
Assignee selected by the Borrower (any such other financial institution or fund
being called an “Additional Lender”), provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s providing such Incremental Facility if such consent would be
required under Section 10.6 for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent pursuant to
Section 10.1(e) hereof. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the



--------------------------------------------------------------------------------



 



41

reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.20. The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 5.2 (it
being understood that all references to the Delayed Draw Funding Date or similar
language in such Section 5.2 shall be deemed to refer to the effective date of
such Incremental Amendment) and such other conditions as the parties thereto
shall agree. The Borrower will use the proceeds of the Incremental Facilities
for any purpose not prohibited by this Agreement. No Lender shall be obligated
to provide any Incremental Facility, unless it so agrees. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
paragraph.
          2.21. Intercreditor Agreement. Each Lender hereby authorizes and
directs the Administrative Agent and the Collateral Agent to enter into the
Intercreditor Agreement on its behalf and hereby approves and agrees to be bound
by the terms of the Intercreditor Agreement. Notwithstanding anything to the
contrary herein, in the case of any inconsistency between this Agreement and the
Intercreditor Agreement, the Intercreditor Agreement shall govern. The Lenders
acknowledge that the Second Lien Term Loans and related obligations are secured
by the Collateral, subject to the Intercreditor Agreement.
          2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.6(d);
          (b) the Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender and
(ii) any waiver, amendment or modification increasing the amount or extending
the expiration date of such Defaulting Lender’s Commitment, reducing the stated
rate of any interest payable hereunder to such Defaulting Lender or extending
the scheduled date of any payment thereof to such Defaulting Lender that would,
absent this Section 2.22(b), require the consent of such Defaulting Lender
pursuant to Section 10.1 shall require the consent of such Defaulting Lender.
          (c) if any L/C Obligations exists at the time a Revolving Lender
becomes a Defaulting Lender then:
     (i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s L/C Obligations does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 5.4 are satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth the last paragraph
of Section 8 for so long as such L/C Obligations are outstanding;





--------------------------------------------------------------------------------



 



42



     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 2.22(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;
     (iv) if the L/C Obligations of the non-Defaulting Lenders is reallocated
pursuant to Section 2.22(c), then the fees payable to the Lenders pursuant to
Section 2.6(d) and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and
     (v) if any Defaulting Lender’s L/C Obligations are neither cash
collateralized nor reallocated pursuant to Section 2.22(c), then, without
prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all commitment fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligations) and letter of
credit fees payable under Section 3.3 with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the Issuing Lender until such L/C
Obligations are cash collateralized and/or reallocated;
          (d) so long as any Revolving Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.22(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and Defaulting Lenders shall not participate therein); and
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 10.7
but excluding Section 10.1(c)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so determined
by the Administrative Agent or requested by an Issuing Bank, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any existing or future participating interest in any Letter
of Credit, (iv) fourth, to the funding of any Revolving Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Revolving Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to the Lenders or an Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, with respect to this
clause (viii), that if such payment is (x) a prepayment of the principal amount
of any Revolving Loans or Reimbursement Obligation in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.4 are satisfied, such payment
shall be applied solely to prepay the Revolving Loans of, and Reimbursement



--------------------------------------------------------------------------------



 



43

Obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Revolving Loans, or Reimbursement Obligations owed to,
any Defaulting Lender.
          In the event that the Administrative Agent, the Borrower and the
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders as the Administrative shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Revolving Percentage.
SECTION 3. LETTERS OF CREDIT
          3.1. L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the Dollar Equivalent of the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars or another
freely-convertible currency acceptable to the Issuing Lender and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) (1) the date that is five Business Days prior to the Revolving Termination
Date or (2) the date that is one year after the Revolving Termination Date,
provided that no later than the 60th day prior to the Revolving Termination Date
(or for any Letters of Credit issued after such date, the date of issuance), the
Borrower shall deposit in a cash collateral account opened by the Administrative
Agent an amount equal to 103% of the aggregate then undrawn and unexpired amount
of such Letters of Credit; provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
          3.2. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
          3.3. Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to



--------------------------------------------------------------------------------



 



44

Eurodollar Loans under the Incremental Revolving Facility, shared ratably among
the Revolving Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee of 0.25% per annum on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on each
Fee Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.4. L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Incremental Revolving Facility.
A certificate of the Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the



--------------------------------------------------------------------------------



 



45

Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
          3.5. Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.12(b) and (y) thereafter, Section 2.12(c).
          3.6. Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
          3.7. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.8. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
          3.9. Cash Collateralization. If on any date the Dollar Equivalent of
the L/C Obligations exceeds the L/C Commitment, then the Borrower shall within
three Business Days after



--------------------------------------------------------------------------------



 



46

notice thereof from the Administrative Agent deposit in a cash collateral
account opened by the Administrative Agent an amount equal to such excess plus
accrued and unpaid interest thereon.
          3.10. Currency Adjustments.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, for purposes of calculating any fee in respect of any Letter of
Credit in respect of any Business Day, the Administrative Agent shall convert
the amount available to be drawn under any Letter of Credit denominated in a
currency other than Dollars into an amount of Dollars based upon the Exchange
Rate.
          (b) Notwithstanding anything to the contrary contained in this
Section 3, prior to demanding any reimbursement from the L/C Participants
pursuant to subsection 3.4 in respect of any Letter of Credit denominated in a
currency other than Dollars, the Issuing Lender shall convert the Borrower’s
obligation under subsection 3.4 to reimburse the Issuing Lender in such currency
into an obligation to reimburse the Issuing Lender in Dollars. The Dollar amount
of the reimbursement obligation of the Borrower and the L/C Participants shall
be computed by the Issuing Lender based upon the Exchange Rate in effect for the
day on which such conversion occurs.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
the Lenders to make the Loans and issue or participate in the Letters of Credit,
each Loan Party hereby jointly and severally represents and warrants to the
Agents and each Lender that:
          4.1. No Change. Since the Petition Date, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect (it being agreed that solely for purposes of this Section 4.1 no change
in automotive industry conditions or in banking, financial or capital markets on
and after such date which does not disproportionately adversely affect the
Borrower and its Subsidiaries, taken as a whole, shall have a Material Adverse
Effect)..
          4.2. Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law.
          4.3. Power; Authorization; Enforceable Obligations. Upon entry by the
Bankruptcy Court of the Confirmation Order, each Loan Party has the power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder. Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents except
(i) consents, authorizations, filings and notices described in Schedule 4.3,
which consents, authorizations, filings and notices (other than the Confirmation
Order) have been



--------------------------------------------------------------------------------



 



47

obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.20. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          4.4. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Loan Documents and
the Second Lien Term Loans).
          4.5. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Loan Party or against any of their
respective properties or revenues (including with respect to the Loan Documents)
that could reasonably be expected to have a Material Adverse Effect.
          4.6. No Default. No Loan Party is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.7. Ownership of Property; Liens. Except as could not reasonably be
expected to have a Material Adverse Effect, each Loan Party has title in fee
simple to, or a valid leasehold, subleasehold, license or other interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property, except for minor encumbrances and
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes is subject to any Lien except as permitted by
Section 7.3.
          4.8. Intellectual Property. Each Loan Party owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person against any Loan Party challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property of any Loan Party, nor does the Borrower know of any valid basis for
any such claim. To the knowledge of the Borrower, no use by each Loan Party of
any of its material Intellectual Property infringes on the rights of any Person
in any material respect.
          4.9. Taxes. Each Loan Party has filed or caused to be filed all
Federal and material state and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (except any such taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP (where GAAP requires such
reserves) have been provided on the books of the relevant Loan Party); no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.



--------------------------------------------------------------------------------



 



48

          4.10. Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.
          4.11. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Loan Party.
          4.12. ERISA. Except, in the aggregate, as could not reasonably be
expected to result in a Material Adverse Effect, (i) each Loan Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code relating to Single Employer Plans and
Multiemployer Plans and the regulations and published interpretations thereunder
and (ii) no ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan. Except, in the aggregate, as could not reasonably be expected to result in
a Material Adverse Effect, the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plan) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.
          4.13. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur the Indebtedness to
be incurred hereunder.
          4.14. Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options or similar equity awards granted to
current or former employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary.
          4.15. Use of Proceeds. The proceeds of the Term Loans shall be used,
together with cash on hand of the Borrower, to replace and refinance the
outstanding loans made under the DIP Credit Agreement or, in the case of the
Delayed Draw Loans, to refund cash used by the Borrower for the foregoing. The
proceeds of the Revolving Loans and the Letters of Credit, shall be used for
general corporate purposes. The proceeds of the Loans shall not be used to
purchase or carry margin stock.
          4.16. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:



--------------------------------------------------------------------------------



 



49

     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and to the knowledge of the Borrower,
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties during the last five years or, to the knowledge
of the Borrower, any prior time in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years or, to the
knowledge of the Borrower, any prior time in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, during the last five years or, to the
knowledge of the Borrower, any prior time in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years and, to the knowledge of the Borrower, at all
prior times been in compliance, with all applicable Environmental Laws, and
there is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and
     (g) no Group Member has assumed any liability by contract or, to the
knowledge of the Borrower, operation of law, of any other Person under
Environmental Laws.
          4.17. Accuracy of Information, etc. No factual statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent, the Lenders or the Bankruptcy Court, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents other than any projections or pro forma information,
when taken as a whole, contained as of





--------------------------------------------------------------------------------



 



50

the date such statement, information, document or certificate was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances when made. The projections and pro
forma information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
projections as they relate to future events are subject to significant
uncertainties, many of which are beyond the control of the Borrower and not to
be viewed as fact and that actual results during the period or periods covered
by such projections may differ from the projected results set forth therein by a
material amount.
          4.18. Financial Statements. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at October 3,
2009 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which will be furnished to the Administrative Agent on or prior to the Closing
Date, will have been prepared giving effect (as if such events had occurred on
such date) to (i) the occurrence of the Effective Date, (ii) the Second Lien
Term Loans deemed made on the Closing Date, (iii) the Term Loans made on the
Closing Date and the use of the proceeds thereof and (iv) the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheet will
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and will present fairly on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at October 3, 2009, assuming that the events specified in the preceding
sentence had actually occurred at such date.
          (b) [Reserved.]
          (c) The (i) audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of December 31, 2008 and the related statements of
income and cash flow for the fiscal year ending on such date and (ii) unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of June 30, 2009 and the related statements of income and cash flow for the
fiscal quarter ending on such date, each as heretofore furnished to the
Administrative Agent and the Lenders and certified by a Responsible Officer of
the Borrower, are complete and correct in all material respects and fairly
present the financial condition of the Borrower and its Subsidiaries on such
date. All such financial statements, including the related schedules and notes
thereto, have been prepared in conformity with GAAP applied on a consistent
basis, and all liabilities, direct and contingent, of the Borrower on a
consolidated basis with its Subsidiaries on such date required to be disclosed
pursuant to GAAP are disclosed in such financial statements, subject to
(d) year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.
          4.19. Insurance. All policies of insurance of any kind or nature owned
by or issued to each Loan Party, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, employee health and welfare, property and
liability insurance, are (a) in full force and effect except to the extent
commercially reasonably determined by the Borrower not to be necessary pursuant
to clause (b) of this Section 4.19 or which is not material to the overall
coverage and (b) are of a nature and provide such coverage as in the reasonable
opinion of the Borrower, is sufficient and is customarily carried by companies
of the size and character of the Loan Parties.
          4.20. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent, for its benefit, for
the benefit of the Administrative Agent and for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Collateral Agent



--------------------------------------------------------------------------------



 



51

(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 4.20(a) in appropriate form are filed in the offices specified on
Schedule 4.20(a) together with payment of any filing or recordation fees, or,
with respect to after-acquired property, when the requirements set forth in
Section 6.9 have been complied with, the Collateral Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof (except for
registration of and application for Intellectual Property filed outside the
United States) to the extent such Lien can be perfected by the filing of
financing statements under the applicable UCC, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3, and in the case of the
Collateral constituting Pledged Stock, inchoate Liens arising by operation of
law), in each case, to the extent required by the Guarantee and Collateral
Agreement.
          (b) Each of the Mortgages is effective to create in favor of the
Collateral Agent, for its benefit, for the benefit of the Administrative Agent
and for the benefit of the Lenders, a legal, valid and enforceable Lien on the
Mortgaged Property described therein, and when the Mortgages are filed in the
offices specified on Schedule 4.20(b), each such Mortgage shall constitute a
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the subject Mortgaged Property, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (except Liens permitted by Section 7.3). Part 1 of
Schedule 1.1B lists, as of the date hereof, each parcel of owned real property
located in the United States and held by the Borrower or any of the Guarantors
that has a fair market value estimated in good faith by the Borrower, in excess
of $5,000,000 (each, a “Mortgaged Property”). Part 2 of Schedule 1.1B lists, as
of the date hereof, (A) each parcel of owned real property located in the United
States and held by the Borrower or any of the Guarantors that has a fair market
value estimated in good faith by the Borrower in excess of $1,000,000 which is
not listed on Part 1 of Schedule 1.1B, and (B) each material parcel of real
property located in the United States and which is leased (as lessee) or
subleased (as sublessee) by the Borrower or any of the Guarantors.
          4.21. Solvency. After giving effect to the occurrence of the Effective
Date and the incurrence of all Indebtedness and Obligations being incurred in
connection herewith and therewith, the Borrower is Solvent.
          4.22. Regulation H. Except as disclosed in Schedule 4.22, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, as amended.
SECTION 5. CONDITIONS PRECEDENT
          5.1. Closing Date. The agreement of each Lender to make the extension
of credit requested to be made by it on the Closing Date is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
     (a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Borrower, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Guarantor,
and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Collateral Agent, the Second Lien Agent, the Borrower
and each Guarantor.



--------------------------------------------------------------------------------



 



52

     (b) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of each Loan Party, dated the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent, as to
the incumbency and signature of their respective officers executing each Loan
Document to which it is a party, together with satisfactory evidence of the
incumbency of such Responsible Officer, (ii) a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the Board
of Directors (or the executive committee or other governing authority thereof)
of each Loan Party authorizing the execution, delivery and performance of each
Loan Document to be entered into on the Closing Date to which it is a party,
(iii) a certificate of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, attaching the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party and (iv) a good
standing certificate for each Loan Party from its jurisdiction of organization.
     (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) on and as of such date as if made on and as
of such date, except to the extent that any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date.
     (d) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
     (e) Legal Opinion of Counsel to the Borrower. The Administrative Agent
shall have received (i) an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, of counsel to the Borrower and its
Subsidiaries and (ii) the legal opinion of local counsel in jurisdictions in
which the Mortgages have been filed as may be reasonably requested by the
Administrative Agent.
     (f) Compliance with DIP Credit Agreement. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent, certifying (i) no
Default or Event of Default (as defined in the DIP Credit Agreement) exists
under the DIP Credit Agreement immediately prior to the termination thereof and
(ii) the Borrower is in compliance with the financial covenants set forth in
Section 7.1 of the DIP Credit Agreement, immediately prior to the termination of
the DIP Credit Agreement.
     (g) Pro Forma Liquidity. After giving pro forma effect to the Plan of
Reorganization and the borrowing of the Loans on the Closing Date (i) Liquidity
of the Borrower and its Subsidiaries shall not be less than the minimum
Liquidity required to be maintained pursuant to Section 7.1(b) of the DIP Credit
Agreement as of the last day of the fiscal month in which the Closing Date
occurs, and (ii) the aggregate principal amount of the Loans and the Second Lien
Term Loans shall not exceed $1,100,000,000,



--------------------------------------------------------------------------------



 



53

and the Borrower shall have provided to the Administrative Agent reasonably
satisfactory support for such calculations.
     (h) Confirmation Order. The Bankruptcy Court shall have entered an order
confirming the Plan of Reorganization, which order (the “Confirmation Order”)
(i) shall be in form and substance reasonably satisfactory to the Administrative
Agent, (ii) shall authorize the Term Facility and (iii) unless the Arrangers
otherwise agree, shall be in full force and effect and shall not have been
reversed or modified and shall not be stayed or subject to a motion to stay or
subject to appeal or petition for review, rehearing or certiorari. The Canadian
Court shall have entered an order in the CCAA Cases recognizing and implementing
the Confirmation Order with respect to the Canadian Debtors, which order
(i) shall be consistent with the Confirmation Order except to the extent
otherwise reasonably satisfactory to the Administrative Agent and (ii) unless
the Arrangers otherwise agree, shall be in full force and effect and shall not
have been reversed or modified and shall not be stayed or subject to a motion to
stay or subject to appeal or petition for review, rehearing or certiorari. The
Effective Date shall have occurred (and all conditions precedent thereto as set
forth therein shall have been satisfied (or shall be concurrently satisfied) or
waived by the Administrative Agent).
     (i) Repayment of DIP Facility. The DIP Facility shall have been repaid in
full in cash and all commitments relating thereto shall have been terminated,
and all liens and security interests related thereto shall have been terminated,
released or continued, as applicable.
     (j) Projections. The Borrower shall have delivered projections through 2014
prepared in good faith on the basis of the assumptions stated therein.
     (k) Second Lien Term Loans. (i) The Second Lien Credit Agreement shall
contain terms that conform to the Plan of Reorganization and are otherwise
reasonably satisfactory to the Administrative Agent, and (ii) the Administrative
Agent shall have received reasonably satisfactory evidence that the conditions
to the effectiveness of the Second Lien Term Loan Documents shall have been
satisfied or waived in accordance with their terms.
     (l) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower and its Subsidiaries for the most recently ended
fiscal year and (iii) unaudited interim consolidated financial statements of the
Borrower and its Subsidiaries for each fiscal quarter ended after the date of
the latest applicable financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available.
     (m) No Default. No Default or Event of Default shall have occurred and be
continuing o n such date or after giving effect to the extensions of credit
requested to be made on such date.
     (n) Patriot Act and “Know Your Customer” Information. The Administrative
Agent shall have received all documentation and other information mutually
agreed to be required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States



--------------------------------------------------------------------------------



 



54

PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “USA Patriot Act”).
     (o) Ratings. The Borrower shall have used commercially reasonable efforts
to obtain a rating for the Term Facility from both S&P and Moody’s.
     (p) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 and the corresponding
section of the Mortgages.
     (q) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Collateral
Agent pursuant to the Security Documents endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof,
in each case of the foregoing, to the extent not previously delivered to the DIP
Agent under the DIP Credit Agreement.
     (r) Mortgages, etc. (i) The Administrative Agent shall have received a
Mortgage with respect to each Mortgaged Property, executed and delivered by a
duly authorized officer of each party thereto.
     (ii) If requested by the Administrative Agent, the Administrative Agent
shall have received, and the title insurance company issuing the policy referred
to in clause (iii) below (the “Title Insurance Company”) shall have received,
maps or plats of an as-built survey of the sites of the Mortgaged Properties
certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date reasonably satisfactory to
the Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to the
Administrative Agent.
     (iii) The Administrative Agent shall have received in respect of each
Mortgaged Property with a fair market value estimated in good faith by the
Borrower in excess of $5,000,000 a binding pro forma mortgagee’s title insurance
policy (or policies) or marked-up unconditional commitment to issue such
insurance, in each case in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all premiums in respect of each such policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid.
     (iv) If requested by the Administrative Agent, the Administrative Agent
shall have received in respect of each Mortgaged Property with a fair market
value estimated in good faith by the Borrower in excess of $5,000,000 (A) a
policy of flood insurance that (1) covers any parcel of improved real property
that is encumbered by any Mortgage and located in a special flood hazard area,
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property, the fair market value of such real property as estimated in good
faith by the Borrower or the maximum limit of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, as amended, whichever is less, and (3) has a term ending not later



--------------------------------------------------------------------------------



 



55

than the maturity of the Indebtedness secured by such Mortgage and (B)
confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board with respect to any parcel of
improved real property that is encumbered by any Mortgage and located in a
special flood hazard area.
     (v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii)) above.
     (s) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where any Loan Party is
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
     (t) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
its benefit, for the benefit of the Administrative Agent and for the ratable
benefit of the Lenders, a perfected Lien (or in the case of the Mortgages, a
valid Lien) on the Collateral described therein, prior and superior in right to
any other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall be in proper form to the satisfaction of the Collateral
Agent for filing, registration or recordation.
          5.2. Delayed Draw Funding Date. The agreement of each Lender to make
the extension of credit requested to be made by it on the Delayed Draw Funding
Date is subject to the satisfaction, prior to or concurrently with the making of
such extension of credit on the Delayed Draw Funding Date, of the following
conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) on and as of such date as if made on and as
of such date, except to the extent that any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
For the purpose of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 and 5.2 unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
          5.3. Restatement Date. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:



--------------------------------------------------------------------------------



 



56

          (a) Credit Agreement. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Borrower and (ii) the
Guarantee and Collateral Agreement, executed and delivered by the Borrower and
each Guarantor.
          (b) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of each Loan Party, dated the Restatement
Date, in form and substance reasonably satisfactory to the Administrative Agent,
as to the incumbency and signature of their respective officers executing each
Loan Document to which it is a party, together with satisfactory evidence of the
incumbency of such Responsible Officer, (ii) a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the Board
of Directors (or the executive committee or other governing authority thereof)
of each Loan Party authorizing the execution, delivery and performance of each
Loan Document to be entered into on the Restatement Date to which it is a party,
(iii) a certificate of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, attaching the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party and (iv) a good
standing certificate for each Loan Party from its jurisdiction of organization.
          (c) Fees. The Incremental Revolving Lenders and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Restatement Date.
          (d) Officer Certificate. The Administrative Agent shall have received
an officer’s certificate, signed by a Responsible Officer of the Borrower, to
the effect that the Incremental Revolving Facility is permitted pursuant to
Section 2.20 of the Existing Credit Agreement.
          5.4. Each Extension of Credit under the Incremental Revolving
Facility. The agreement of each Revolving Lender to make the extension of credit
requested to be made by it on any date is subject to the satisfaction of the
following conditions precedent (except to the extent waived by the Majority
Facility Lenders under the Incremental Revolving Facility):
          (a) Legal Opinion. The Administrative Agent shall have received, on or
before the 15th day following effectiveness of this Agreement (which date may be
extended by the Administrative Agent from time to time in its discretion) an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, of counsel to the Borrower and its Subsidiaries.
          (b) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) on and as of such date as if made on and as
of such date, except to the extent that any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date.
          (c) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
SECTION 6. AFFIRMATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as the Commitments remain in effect, any Letter
of Credit remains outstanding or any



--------------------------------------------------------------------------------



 



57

Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each Loan Party shall and shall cause each of its Subsidiaries to:
          6.1. Financial Statements. Furnish to the Administrative Agent to be
provided to each Lender:
     (a) as soon as available, but in any event not later than 120 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case, in comparative form the figures
for the previous year, reported on without a qualification arising out of the
scope of the audit or other material qualification or exception (other than a
“going concern” exception or similar exception or qualification for fiscal year
2009), by independent certified public accountants of nationally recognized
standing; and
     (b) as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the fiscal quarter ended on or about October 3, 2009,
the unaudited consolidated and consolidating (on the same basis as the Borrower
prepared consolidating financial statements prior to the Closing Date) balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated and consolidating (on the same
basis as the Borrower prepared consolidating financial statements prior to the
Closing Date) statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for the previous year, certified by a
Responsible Officer, on behalf of the Borrower, as being fairly stated in all
material respects.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.
          6.2. Certificates; Other Information. Furnish to the Administrative
Agent which shall make such item available to each Lender (or, in the case of
clause (f), to the relevant Lender):
          (a) [Reserved];
          (b) concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of the Borrower stating that the
Responsible Officer executing such certificate on behalf of the Borrower has no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Loan Party with the
provisions of this Agreement referred to therein, including calculations in
reasonable detail with respect to compliance with Section 7.1, and (iii) in the
case of quarterly or annual financial statements, to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a description of any
Domestic Subsidiary acquired or created, including name and jurisdiction of
organization, and (3) a description of any Person that has become a Loan Party,
in each case since the



--------------------------------------------------------------------------------



 



58

date of the most recent report delivered pursuant to this clause (iii) (or, in
the case of the first such report so delivered, since the Closing Date);
          (c) as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of the Borrower
executed by a Responsible Officer, on behalf of the Borrower, stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer executing such certificate, on behalf of the
Borrower, has no reason to believe that such Projections are incorrect or
misleading in any material respect, and that whether or not any such Projections
are in fact achieved are subject to significant uncertainties and contingencies,
many of which are not within the control of the Borrower, and that no assurance
can be given that such Projections will be realized, and actual results may vary
from the projected results and such variations may be material;
          (d) concurrently with the delivery of any financial statements
pursuant to Section 6.1(a) or (b), a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter;
          (e) within five days after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC;
          (f) to the Administrative Agent on behalf of each Required Lender
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that, following reasonable request of the
Administrative Agent (which right to request shall be exercised no more than
once during a 12-month period), any Loan Party or any ERISA Affiliate shall have
promptly requested from the administrator or sponsor of a Multiemployer Plan
with respect to such Multiemployer Plan; and
          (g) promptly, subject to applicable confidentiality agreements of the
Group Members, such reasonably available additional financial and other
information as any Lender through the Administrative Agent may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date received by the Administrative Agent. Each
Lender shall be deemed to have received such documents on the date on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided, that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and, at the request of the
Administrative Agent, provide by electronic mail electronic versions (i.e., soft
copies) of such documents.
          6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations in respect of taxes, assessments and governmental charges
or levies of whatever nature, except where the amount or validity



--------------------------------------------------------------------------------



 



59

thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower and its Subsidiaries.
          6.4. Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply in all material respects with all
Requirements of Law.
          6.5. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted except as could not reasonably be expected to have a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
          6.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of the Agents or any Lender (subject to
reasonable confidentiality agreements) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and managerial employees of
the Group Members and with their independent certified public accountants,
provided that an officer of the Borrower shall be provided reasonable
opportunity to participate in any such discussion with the accountants; provided
further that such inspections shall be coordinated through the Administrative
Agent so that in the absence of an Event of Default, not more than one such
inspection shall occur in any calendar year. The Agents and the Lenders agree to
use reasonable efforts to coordinate and manage the exercise of their rights
under this Section 6.6 so as to minimize the disruption to the business of the
Borrower and its Subsidiaries resulting therefrom.
          6.7. Notices. Promptly give notice to the Administrative Agent and
each Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any litigation or proceeding affecting any Loan Party (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Event(s) that have occurred, could reasonably be expected to result
in liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $10,000,000; and
     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.



--------------------------------------------------------------------------------



 



60

          6.8. Environmental Laws. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) comply with, and take all commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take all
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
     (b) conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
          6.9. Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Loan Parties (other than (x) any property
described in paragraph (b) below and (y) any property constituting Excluded
Property) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Security Documents or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest under the laws of the United States
in such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be requested by the Administrative Agent.
          (b) (i) As soon as possible (and in no event later than 45 days after
the delivery of any financial statements under subsection 6.1(a) or (b), for any
fiscal period, in the case of Subsidiaries referred to in the following clause
(A) which period may be extended by the Administrative Agent from time to time
in its discretion), cause (A) all of the Capital Stock (other than Excluded
Property) owned directly or indirectly by the Borrower of each of the Borrower’s
direct or indirect Domestic Subsidiaries (other than any Excluded Subsidiary or
Immaterial Subsidiary) to be pledged to the Collateral Agent, pursuant to an
amendment to the Security Documents reasonably requested by the Administrative
Agent, (B) if requested by the Administrative Agent, cause all of the Capital
Stock (other than Excluded Property) owned directly or indirectly by the
Borrower of any of the Borrower’s direct or indirect Domestic Subsidiaries
(other than any Excluded Subsidiary and whether or not such Domestic Subsidiary
is an Immaterial Subsidiary) to be pledged to the Collateral Agent pursuant to
an amendment to the Security Documents reasonably requested by the
Administrative Agent, (C) 65% of the voting Capital Stock and all non-voting
Capital Stock (other than Excluded Property) of each of the Borrower’s or any of
its Domestic Subsidiaries’ direct Foreign Subsidiaries which are not Immaterial
Subsidiaries (or such lesser amount as may be owned by the Borrower and its
Domestic Subsidiaries), to be pledged to the Collateral Agent pursuant to the
Security Documents, for the ratable benefit of the Secured Parties, pursuant to
an amendment to the Security Documents reasonably requested by the
Administrative Agent and (D) the Administrative Agent to receive legal opinions
of counsel to the Borrower acceptable to the Administrative Agent covering such
matters in respect of such pledges as the Administrative Agent shall reasonably
request.
     (ii) Notwithstanding the foregoing, cause the Capital Stock of any Special
Purpose Subsidiary or Subsidiary of the Borrower which acts as a purchaser of



--------------------------------------------------------------------------------



 



61

receivables for a receivables securitization program of the Borrower and its
Domestic Subsidiaries to be pledged as Collateral pursuant to the Security
Documents.
          (c) As soon as possible, cause (i) each of the Borrower’s direct or
indirect Domestic Subsidiaries (other than (A) an Excluded Subsidiary, (B) an
Immaterial Subsidiary (provided that all Immaterial Subsidiaries excluded under
this clause (B) and clause (b) of the definition of “Guarantor” shall not at any
time contribute in the aggregate more than 5% of Consolidated Assets or more
than 5% of Consolidated Revenues), (C) a joint venture in which not more than
85% of the aggregate Capital Stock of such joint venture is held by the Loan
Parties in the aggregate or (D) a direct holding company of one or more joint
ventures under clause (C) hereof, provided that such holding company does not
engage in any business or own any assets other than owning the Capital Stock of
such joint ventures) to become a Guarantor by executing and delivering a joinder
or assumption agreement to the Guarantee and Collateral Agreement in a form
reasonably requested by the Administrative Agent if such Subsidiary is not then
a Guarantor and (ii) opinions of counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, covering such matters in
respect of the Guarantee and Collateral Agreement as the Administrative Agent
shall reasonably request to be delivered to the Administrative Agent.
          (d) With respect to any fee interest in any real property having a
fair market value (together with improvements thereof) in the good faith
estimation of the Borrower of at least $5,000,000 or otherwise not constituting
Excluded Property acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by Section 7.3(g)),
as soon as reasonably possible and in any event within 60 days after such
acquisition (i) execute and deliver a Mortgage, in favor of the Collateral
Agent, for its benefit, for the benefit of the Administrative Agent and for the
benefit of the Lenders, covering such real property, creating a Lien on such
real property prior and superior in right to all other Liens on such real
property (except Liens permitted by Section 7.3), (ii) if reasonably requested
by the Administrative Agent, provide the Collateral Agent, for its benefit, for
the benefit of the Administrative Agent and for the benefit of the Lenders with
(x) a binding pro forma mortgagee’s title insurance policy or marked-up
unconditional commitment to issue such insurance covering such real property in
an amount equal to the purchase price of such real property (or such lesser
amount as shall be reasonably specified by the Administrative Agent) as well as
a current map or plat of an as-built survey thereof, together with a surveyor’s
certificate and (y) any consents or estoppels reasonably deemed necessary by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Agents legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          6.10. Post-Closing Matters. (a) Maintain at all times substantially
all of the cash and Cash Equivalents of the Loan Parties (other than cash and
Cash Equivalents which are pledged to third parties to secure obligations of the
Loan Parties) at an account or accounts with the Administrative Agent or any
other financial institution that has entered into a control agreement in form
and substance reasonably satisfactory to the Administrative Agent; provided,
that (i) the Loan Parties may maintain accounts with financial institutions
other than the Administrative Agent and not subject to control agreements
consisting of (A) payroll accounts, which accounts shall at no time contain more
cash than is necessary to meet the periodic payroll obligations of the Borrower
and its Subsidiaries, (B) accounts with balances up to $10,000,000 in the
aggregate, (C) trust accounts, so long as such trust accounts only contain funds
of third parties and (D) accounts, if any, maintained in connection with
employee benefit plans, so long as such accounts contain only funds required to
be maintained by such employee benefit plans.



--------------------------------------------------------------------------------



 



62

          (b) Cause the post-closing matters identified on Schedule 6.10 to be
completed on or before the date set forth on Schedule 6.10 for the relevant
post-closing matter (which date may be extended by the Administrative Agent from
time to time in its discretion).
SECTION 7. NEGATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as the Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, they shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
          7.1. Financial Covenants.
          (a) Consolidated Leverage Ratio. Permit, on the last day of any fiscal
quarter beginning with the first fiscal quarter end date following the Closing
Date, the Consolidated Leverage Ratio for the four consecutive fiscal quarters
of the Borrower ending with such fiscal quarter end date to exceed the amount
set forth opposite such fiscal quarter below:

          Fiscal Quarter   Consolidated Leverage Ratio
Q4 2009
    7.50  
Q1 2010
    7.50  
Q2 2010
    6.00  
Q3 2010
    4.75  
Q4 2010
    3.50  
Q1 2011
    2.75  
Q2 2011
    2.50  
Q3 2011
    2.25  
Q4 2011 and each fiscal quarter thereafter
    2.00  

          (b) Interest Coverage. Permit, on the last day of any fiscal quarter
beginning with the first fiscal quarter end date following the Closing Date, the
Interest Coverage Ratio for the four consecutive fiscal quarters of the Borrower
ending with such fiscal quarter end date to be less than the amount set forth
opposite such fiscal quarter below:
          Fiscal Quarter
     Interest Coverage Ratio



--------------------------------------------------------------------------------



 



63

          Fiscal Quarter   Interest Coverage Ratio
Q4 2009
    1.25  
Q1 2010
    1.25  
Q2 2010
    1.50  
Q3 2010
    1.75  
Q4 2010
    2.50  
Q1 2011 and each fiscal quarter thereafter
    3.00  

          (c) Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Loan Parties during any fiscal year set forth below to
exceed the amount set forth opposite such fiscal year:

              Maximum Capital Expenditure Fiscal Year   Amount ($)
2010
    200,000,000  
2011
    215,000,000  
2012
    250,000,000  
2013
    275,000,000  
2014
    300,000,000  

; provided, that (a) up to 100% of any such amount referred to above, if not
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (b) Capital Expenditures made
pursuant to this Section during any fiscal year shall be deemed made, first, in
respect of amounts permitted for such fiscal year as provided above and, second,
in respect of amounts carried over from the prior fiscal year pursuant to clause
(a) above.
          7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) intercompany Indebtedness incurred pursuant to any Investment permitted
by Section 7.7(f) so long as any such Indebtedness owing by a Loan Party to any
Person other than a Loan Party shall, in each case, be evidenced by an
Intercompany Subordinated Note (other than, and solely to the extent that, such
Intercompany Subordinated Note would be prohibited by any law or regulation of a
jurisdiction where any such Person that is a Foreign Subsidiary is located or
organized);



--------------------------------------------------------------------------------



 



64

     (c) unsecured Guarantee Obligations incurred in the ordinary course of
business or with respect to Indebtedness permitted pursuant to this Agreement by
(i) the Borrower or any of its Subsidiaries of obligations of the Borrower or
any Guarantor or (ii) any Subsidiary that is not Loan Party of any obligations
of a Subsidiary that is not a Loan Party;
     (d) Indebtedness outstanding on the Closing Date (after giving effect to
the occurrence of the Effective Date) and listed on Schedule 7.2(d);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $75,000,000 at any one time outstanding;
     (f) additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount not to exceed (x) with respect to the Loan
Parties, $100,000,000 and (y) with respect to Subsidiaries that are not Loan
Parties, $150,000,000, in each case, at any one time outstanding; provided that
the aggregate principal amount of Indebtedness under clauses (x) and (y) shall
not exceed $200,000,000 at any one time outstanding;
     (g) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, performance, bid and
surety bonds and completion guaranties, in each case in the ordinary course of
business;
     (h) Indebtedness of the Borrower or any of its Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five Business Days;
     (i) letters of credit issued for the account of any Group Member (including
Specified Letters of Credit), so long as the sum of (i) the aggregate undrawn
face amount thereof, (ii) any unreimbursed obligations in respect thereof and
(iii) the aggregate amount of pledges and deposits made pursuant to
Section 7.3(t) below does not exceed the LC Basket Limit at any time;
     (j) obligations of Chinese Subsidiaries in respect of Chinese Acceptance
Notes in the ordinary course of business;
     (k) Indebtedness of a joint venture (including a joint venture which is
treated as a Subsidiary as a result of FASB Interpretation No. 46 issued by the
Financial Accounting Standards Board) as long as such Indebtedness is
non-recourse to the Borrower or any other Subsidiary of the Borrower in an
aggregate principal amount not to exceed $150,000,000 at any time;
     (l) Indebtedness incurred by any Group Member other than a Loan Party
pursuant to working capital lines of credit or any overdraft line or other cash
management system in an aggregate outstanding principal amount for all such
Group Members at the close of business on any day not to exceed $150,000,000;



--------------------------------------------------------------------------------



 



65

     (m) (i) Indebtedness of the Borrower in respect of Permitted Second Lien
Indebtedness in an aggregate principal amount not to exceed $600,000,000, plus
any additional principal amount from interest thereon that is paid-in-kind, and
(ii) Guarantee Obligations of any Guarantor in respect of such Indebtedness;
     (n) Indebtedness under tax-favored or government-sponsored financing
transactions; provided that (i) the terms of such transactions and the Group
Members party thereto have been approved by the Administrative Agent, (ii) such
Indebtedness is not senior in right of payment to the Obligations, (iii) any
Lien on Collateral arising pursuant to such transactions is subordinated to the
Liens on the Collateral securing the Obligations and (iv) the aggregate
principal amount of such Indebtedness shall not exceed $75,000,000 at any time;
     (o) Indebtedness incurred by any Group Member in order to finance Permitted
Acquisitions;
     (p) Seller Debt and Earn-outs incurred in connection with Permitted
Acquisitions; provided, that such Seller Debt or Earn-outs shall be subordinated
and/or restricted in a manner reasonably satisfactory to the Administrative
Agent at the time they are contemplated to be incurred;
     (q) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, and (ii) such Indebtedness does
not constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this subclause (ii);
     (r) contingent obligations with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 7.7 and purchasers in connection with Dispositions permitted under
Section 7.5;
     (s) provided that no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, Indebtedness which serves to refund,
replace, extend repurchase, redeem or refinance any Indebtedness permitted under
paragraphs (d), (e), (f), (o), (p) or (q) above, or any Indebtedness issued to
so refund, replace, extend, repurchase or refinance such Indebtedness,
including, in each case, additional Indebtedness incurred to pay premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Permitted Refinancing Indebtedness”) at
or prior to its respective maturity; provided, however, that:
     (i) the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;
     (ii) to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;



--------------------------------------------------------------------------------



 



66

     (iii) such Permitted Refinancing Indebtedness shall not be in a principal
amount in excess of the principal amount of, premium, if any, accrued interest
on, and related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);
     (iv) the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) are the same as
for the Indebtedness being refinanced; and
     (v) any Liens securing such Permitted Refinancing Indebtedness are not
extended to any property which does not secure the Indebtedness being
refinanced; and
     (t) unsecured Indebtedness and unsecured Guarantee Obligations of any Loan
Party in respect of such unsecured Indebtedness so long as the Net Cash Proceeds
thereof are applied to prepay the Loans in accordance with Section 2.9(a).
          7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
(if required by GAAP) are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdiction of organization);
     (b) landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;
     (c) (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation, and (ii) Liens
(A) of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (B) in favor of a
banking institution or financial intermediary, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) arising in the
ordinary course of business in connection with the maintenance of such accounts;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, utility payments and other obligations of a like nature
incurred in the ordinary course of business;
     (e) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value



--------------------------------------------------------------------------------



 



67

of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the Closing Date (after giving effect to the
occurrence of the Effective Date) and listed on Schedule 7.3(f) and extensions,
renewals and replacements of any such Liens so long as the principal amount of
Indebtedness or other obligations secured thereby is not increased and so long
as such Liens are not extended to any other property of the Borrower or any of
its Subsidiaries;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within 90 days of
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased and extensions, renewals and replacements of any such Liens so long as
the principal amount of Indebtedness or other obligations secured thereby is not
increased and so long as such Liens are not extended to any other property of
the Borrower or any of its Subsidiaries;
     (h) Liens created pursuant to the Loan Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens with respect of leases, licenses, sublicenses or subleases
granted to others not interfering in any material respect with the businesses of
the Borrower or any of its Subsidiaries;
     (k) Liens with respect to operating leases not prohibited under this
Agreement and entered into in the ordinary course of business;
     (l) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $50,000,000 at any one time; provided that not more than
$35,000,000 of such basket amount shall be available for Liens securing
Indebtedness of the Borrower and its Subsidiaries;
     (m) Liens on the assets of a Foreign Subsidiary and its Subsidiaries
securing obligations of such Persons that are not prohibited by Section 7.2 so
long as the aggregate outstanding principal amount of the obligations for
borrowed money secured thereby does not exceed (as to all Foreign Subsidiaries)
$75,000,000 at any one time;
     (n) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
     (o) Liens on the assets of joint ventures and their Subsidiaries securing
obligations of such Persons that are not prohibited by Section 7.2 so long as
such Liens do not encumber any assets or property of the Borrower or its other
Subsidiaries;



--------------------------------------------------------------------------------



 



68

     (p) attachment, judgment or other similar Liens securing judgments or
decrees not constituting an Event of Default under Section 8.1(h) or securing
appeal or other surety bonds related to such judgments or decrees;
     (q) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business;
     (r) statutory Liens and rights of offset arising in the ordinary course of
business of the Borrower and its Subsidiaries;
     (s) Liens on assets of Foreign Subsidiaries securing Indebtedness of a
Foreign Subsidiary permitted by Sections 7.2(f) and 7.2(k) and securing other
obligations under the agreements governing or relating to such Indebtedness, so
long as such Liens do not encumber the Capital Stock of the Borrower or any of
its Subsidiaries;
     (t) pledges or deposits made to support any obligations of the Group
Members (including cash collateral to secure obligations under letters of credit
permitted pursuant to Section 7.2(i)) so long as (without duplication) the sum
of (i) the aggregate undrawn face amount of letters of credit permitted pursuant
to Section 7.2(i) above, (ii) any unreimbursed obligations in respect of letters
of credit permitted pursuant to Section 7.2(i) above and (iii) the aggregate
amount of such pledges and deposits does not exceed the limit set forth in
Section 7.2(i);
     (u) Liens arising in connection with financing transactions permitted by
Section 7.2(n), provided that such liens do not at any time encumber any
property unless approved by the Administrative Agent and such Liens otherwise
comply with Section 7.2(n);
     (v) Liens on the Collateral (or any portion thereof) securing the
obligations under Permitted Second Lien Indebtedness; provided that such Liens
are subordinated pursuant to the Intercreditor Agreement;
     (w) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.2(q), and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries and extensions, renewals and replacements of any such Liens so long
as the principal amount of Indebtedness or other obligations secured thereby is
not increased and so long as such Liens are not extended to any other property
of the Borrower or any of its Subsidiaries;
     (x) statutory Liens and Liens granted by any orders in any proceeding in
connection with the CCAA Cases, in each case on any assets of any Canadian
Subsidiary of the Borrower;
     (y) Liens on receivables and customary related assets subject to a
Receivable Financing Transaction; and



--------------------------------------------------------------------------------



 



69

     (z) the exchange or transfer within China of Chinese Acceptance Notes by
Chinese Subsidiaries of the Borrower in the ordinary course of business.
          7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged, consolidated with or into
or transferred to the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with, into or to any Guarantor (provided
that the Guarantor shall be the continuing or surviving corporation or
simultaneously therewith, the continuing corporation shall become a Guarantor);
     (b) any Subsidiary of the Borrower that is not a Loan Party may be merged,
consolidated, amalgamated, liquidated, wound-up, dissolved or all or
substantially all of its property or business Disposed of with, into or to a
Subsidiary that is not a Loan Party;
     (c) any Subsidiary of the Borrower may Dispose of any or all of its assets
to the Borrower or any Guarantor (upon voluntary liquidation or otherwise);
     (d) any Disposition otherwise permitted pursuant to Section 7.5 may be
completed; and
     (e) any Permitted Acquisition otherwise permitted pursuant to Section 7.7
may be completed.
          7.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property or property no longer
useful in the business of the Borrower and its Subsidiaries, in each case in the
ordinary course of business;
     (b) the Disposition of inventory or Cash Equivalents in the ordinary course
of business;
     (c) Dispositions permitted by Section 7.4(c), Restricted Payments permitted
by Section 7.6 and Investments permitted by Section 7.7;
     (d) the Disposition or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Guarantor;
     (e) the licensing and cross-licensing arrangements of technology or other
intellectual property in the ordinary course of business;
     (f) the Disposition of any property or assets (i) to any Loan Party and
(ii) by any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;
     (g) transfers of property as a result of any Recovery Event;



--------------------------------------------------------------------------------



 



70

     (h) leases, occupancy agreements and subleases of property in the ordinary
course of business;
     (i) the Disposition by the Borrower and certain of its Subsidiaries of
account receivables of General Motors Corporation, Chrysler LLC and their
affiliates and customary related property to special purpose vehicles
established by General Motors Corporation and Chrysler LLC pursuant to the
United States Department of the Treasury’s Auto Supplier Support Programs;
     (j) the Disposition of receivables and customary related assets (i) in
connection with a Receivables Financing Transaction or (ii) pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Group Members that are not Loan
Parties;
     (k) the Disposition for fair market value of certain assets in Sweden
related to the transfer of certain programs to a competitor as previously
disclosed to the Administrative Agent;
     (l) the exchange or transfer within China of Chinese Acceptance Notes by
Chinese Subsidiaries of the Borrower; and
     (m) the Disposition of other property (other than receivables and customary
related assets) having a fair market value not to exceed 5% of Consolidated
Total Tangible Assets in the aggregate during any fiscal year of the Borrower;
provided that the Net Cash Proceeds thereof are applied to prepay the Loans to
the extent required by Section 2.9(b).
          7.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary of the
Borrower, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary of the Borrower
(collectively, “Restricted Payments”), except that (a) any Subsidiary may make
Restricted Payments to any Loan Party, (b) any Subsidiary may make Restricted
Payments to the Group Member that is its parent company so long as, in the case
of any Restricted Payment made by a Loan Party, such parent company is also a
Loan Party, (c) any Subsidiary may make Restricted Payments with respect to the
Capital Stock of such Subsidiary, provided that each Group Member shareholder of
such Subsidiary receives at least its ratable share thereof, (d) in accordance
with the excess cash paydown provisions contemplated by the Plan of
Reorganization, the Borrower may make payments with respect to the Series A
Preferred Stock in an aggregate amount not to exceed $50,000,000 and (e) the
Borrower may pay cash in lieu of fractional shares in connection with any
conversion of Series A Preferred Stock or warrants in accordance with its terms,
provided that the aggregate amount of cash payments under this clause (e) shall
not exceed $100,000 in any fiscal quarter of the Borrower. Notwithstanding the
foregoing, the cashless exercise of stock options granted pursuant to any
employee benefit plan shall not be construed as a Restricted Payment.
          7.7. Investments. Make any Investment except:
     (a) extensions of trade credit in the ordinary course of business;



--------------------------------------------------------------------------------



 



71

     (b) Investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees or directors of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses);
     (e) Investments in the business of the Borrower and its Subsidiaries made
by the Borrower or any of its Subsidiaries with the proceeds of any Reinvestment
Deferred Amount;
     (f) intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Guarantor, (ii) by any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party,
(iii) by any Loan Party in a Foreign Subsidiary to fund in the ordinary course
of business foreign operations and (iv) by any Loan Party in any Subsidiary that
is not a Loan Party, provided that the aggregate amount of Investments under
clause (iv) in Subsidiaries that are organized under the laws of a Specified
Jurisdiction shall not exceed $250,000,000 at any one time outstanding in the
aggregate plus, without duplication, all cash returns of principal or capital,
cash dividends and other cash returns received by any Loan Party after the date
hereof from any Subsidiary that is organized under the laws of a Specified
Jurisdiction;
     (g) Investments consisting of Indebtedness permitted by Section 7.2;
     (h) prepaid expenses and lease, utility, workers, compensation, performance
and other similar deposits made in the ordinary course of business;
     (i) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement or
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
     (j) Investments in existence on the Closing Date;
     (k) Investments in Greenfield Holdings, LLC and Integrated Manufacturing
and Assembly L.L.C. to the extent that such Investments are made in the ordinary
course of a Loan Party’s business, for cash management purposes and not
exceeding $50,000,000 at any one time outstanding plus, without duplication, all
cash returns of principal or capital, cash dividends and other cash returns
received by any Loan Party after the date hereof from Greenfield Holdings, LLC
or Integrated Manufacturing and Assembly L.L.C.;
     (l) the Disposition or contribution by the Borrower and certain of its
domestic Subsidiaries of certain metals and electronics assets to its existing
Subsidiaries consistent with the restructuring plan including in the financial
projections; and
     (m) Swap Agreements permitted by Section 7.9;



--------------------------------------------------------------------------------



 



72

     (n) Investments in Special Purpose Subsidiaries arising or made under
Receivable Financing Transactions;
     (o) Permitted Acquisitions; and
     (p) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount not to exceed $200,000,000 at any one time outstanding.
          7.8. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than transactions among Group Members) unless such transaction
(a) is otherwise permitted under this Agreement, (b) is in the ordinary course
of business of the relevant Group’s Member, upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; or (c) involves
any Lender or Agent (or their Affiliates) in its capacity as Lender or Agent
under this Agreement.
          7.9. Swap Agreements. Enter into any Swap Agreement except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure (other than those in respect of Capital Stock of any Person) and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investments of any Group Member, provided that in each case such agreements are
not entered into for speculative purposes.
          7.10. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31.
          7.11. Negative Pledge Clauses. Enter into or permit to exist or become
effective any agreement that prohibits or limits (other than a dollar limit,
provided that such dollar limit is sufficient in amount to allow at all times
the Liens to secure the obligations under the Loan Documents in full) the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby or any other secured obligation (other than Indebtedness for
borrowed money) permitted by Section 7.3(c), (d), (t), (w) or (y) (in which
case, any prohibition or limitation shall only be effective against (x) in the
case of purchase money Liens or Capital Lease Obligations, the assets financed
thereby and proceeds thereof and (y) in the case of other secured obligations,
the specific assets subject to the Lien securing such obligation), (c) the
Second Lien Term Loan Documents and any agreement governing Permitted Second
Lien Indebtedness (provided that the prohibition or limitation contained therein
is no less favorable to the Lenders than that which exists in the Second Lien
Term Loan Documents) , any agreement governing any Indebtedness existing as of
the Closing Date and any agreement governing any Permitted Refinancing
Indebtedness of such Indebtedness existing as of the Closing Date (provided that
the prohibition or limitation contained therein is no less favorable to the
Lenders than that which exists in the agreement governing such Indebtedness as
of the Closing Date), (d) customary provisions in joint venture agreements and
similar agreements that restrict the transfer of assets of, or equity interests
in, joint ventures, (e) customary provisions in any agreements governing any
Receivable Financing Transaction (in which case, any prohibition or limitation
shall only be effective against the assets conveyed thereunder), (f) any
agreement governing Specified Letters of Credit or any Specified Swap Agreement
containing provisions not more restrictive that the provisions of this Agreement
and (g) licenses or



--------------------------------------------------------------------------------



 



73

sublicenses by the Borrower and its Subsidiaries of intellectual property in the
ordinary course of business (in which case, any prohibition or limitation shall
only be effective against the intellectual property subject thereto).
          7.12. Clauses Restricting Subsidiary Distributions. Enter into or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Loan Party, (b) make loans or advances to, or
other Investments in, the Borrower or any other Loan Party or (c) transfer any
of its assets to the Borrower or any other Loan Party, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, the Second Lien Term Loan Documents and any
agreement governing Permitted Second Lien Indebtedness (provided that the
prohibition or limitation contained therein is no less favorable to the Lenders
than that which exits in the Second Lien Term Loan Documents), any agreement
governing any Indebtedness existing as of the Closing Date and any agreement
governing any Permitted Refinancing Indebtedness of such Indebtedness existing
as of the Closing Date (provided that the prohibition or limitation contained
therein is no less favorable to the Lenders than that which exists in the
agreement governing such Indebtedness as of the Closing Date), (ii) customary
provisions in joint venture agreements and similar agreements that restrict the
transfer of equity interests in joint ventures (in which case such restrictions
shall relate only to assets of, or equity interests in, such joint venture or
any holding company which may hold the Capital Stock of such joint venture),
(iii) any restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property);
(iv) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the capital stock or assets of any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary to be sold and such sale is permitted hereunder, (v) with
respect to restrictions described in clause (a) of this Section 7.12,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.2(c) hereof; and (vi) with respect to restrictions described in clause
(c) of this Section 7.12, restrictions contained in agreements governing
Indebtedness permitted by Section 7.2(e) (as long as such restrictions apply to
the property financed thereby) and (k) hereof (as long as such restrictions
apply only to the assets of the applicable joint venture).
          7.13. Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
          7.14. Use of Proceeds. Use the proceeds of the Loans for purposes
other than those described in Section 4.15.
          7.15. Optional Payments and Modifications in respect of Permitted
Second Lien Indebtedness. Except to the extent permitted by the Intercreditor
Agreement, (a) make or offer to make any payment, prepayment, repurchase or
redemption of or otherwise defease or segregate funds with respect to the
Permitted Second Lien Indebtedness other than (i) scheduled payments of
interest, (ii) refinancings thereof to the extent permitted by Section 7.2 and
(iii) in accordance with the excess cash paydown provisions contemplated by the
Plan of Reorganization, payments in an aggregate amount not to exceed
$50,000,000 or (b) amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Second Lien Term Loan Documents or the documents governing other Permitted
Second Lien Indebtedness (other than any such amendment, modification, waiver or
other change that would extend the maturity or reduce the amount of any payment
of principal thereof or reduce the rate or extend any date for payment of
interest thereon or



--------------------------------------------------------------------------------



 



74

would otherwise constitute a refinancing permitted by Section 7.2 and, in each
case, is not otherwise materially adverse to the Lenders).
          7.16. Sale and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Loan Party of real or personal property that
has been or is to be sold or transferred by such Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Loan Party unless
the Net Cash Proceeds received by such Loan Party have been used to make a
prepayment of the Loans to the extent required by Section 2.9(b) above.
SECTION 8. EVENTS OF DEFAULT
          8.1. Events of Default. If any of the following events shall occur and
be continuing on or after the occurrence of the Closing Date:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.5 of
the Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or the Required Lenders to the Borrower; or
     (e) any Group Member (other than an Immaterial Subsidiary) shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the



--------------------------------------------------------------------------------



 



75

case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount (or the termination value, as applicable) of which exceeds in
the aggregate $35,000,000; or
     (f) (i) the Borrower or any of its Subsidiaries (other than 3%
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any of its Subsidiaries (other than 3% Subsidiaries) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than 3% Subsidiaries) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Board of Directors of the Borrower shall authorize any
action set forth in clause (i) above; or (v) the Borrower or any of its
Subsidiaries (other than 3% Subsidiaries) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or (vi) or the Borrower or any of its Subsidiaries (other than 3%
Subsidiaries) shall make a general assignment for the benefit of its creditors;
provided that all 3% Subsidiaries that are subject to any of the proceedings or
actions described in clauses (i) through (vi) of this paragraph (f) shall not at
any time contribute in the aggregate more than 5% of Consolidated Assets or more
than 5% of Consolidated Revenues; or
     (g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be
appointed by a United States district court to administer any Single Employer
Plan, (iii) the PBGC shall institute proceedings to terminate any Single
Employer Plan(s); (iv) any Loan Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (excluding any amounts paid or
covered by insurance as to which the relevant insurance company has not denied
coverage) of



--------------------------------------------------------------------------------



 



76

$35,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or
     (i) any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Liens created by any Loan Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby other than
by reason of the release thereof in accordance with the terms of the Loan
Documents; or
     (j) a Change of Control shall have occurred; or
     (k) the Intercreditor Agreement shall cease, for any reason, to be in full
force and effect or the Liens securing the obligations under the Second Lien
Term Loan Agreement shall cease, for any reason, to be validly subordinated to
the Liens securing the Obligations, or any Loan Party or any Affiliate of any
Loan Party shall assert any of the foregoing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts to be paid
pursuant to Section 2.6(a) and all amounts of Reimbursement Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of
Reimbursement Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
          9.1. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent and the Collateral Agent as the
collateral agent of such Lender under



--------------------------------------------------------------------------------



 



77

this Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes each of the Administrative Agent and the Collateral Agent, in its
capacity as such, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent and
Collateral Agent, as applicable, by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent, as applicable.
          9.2. Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in fact selected by it with reasonable care. The exculpatory
provisions of this Agreement and of the other Loan Documents shall apply to any
such agent or attorney-in-fact and to their Related Parties (as defined below).
          9.3. Exculpatory Provisions. Neither any Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact, controlling
persons or affiliates (collectively, the “Related Parties”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
          9.4. Reliance by Agents. The Agents and their Related Parties shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
facsimile or email message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Agents. The Agents and their Related Parties may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Agents and their Related Parties shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents and their Related
Parties shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan



--------------------------------------------------------------------------------



 



78

Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that an Agent receives such a notice, such
Agent shall give notice thereof to the Lenders. The Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Agents shall have received such directions,
the Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as they
shall deem advisable in the best interests of the Lenders.
          9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by the any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agents or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.
          9.7. Indemnification. The Lenders agree to indemnify each Agent and
its Related Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys fees and expenses) whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations,



--------------------------------------------------------------------------------



 



79

losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
          9.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
          9.9. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit. The Administrative Agent
may in its discretion resign as Collateral Agent at any time it resigns as
Administrative Agent.
          9.10. Execution of Loan Documents. The Lenders hereby empower and
authorize the Agents, on behalf of the Lenders, to execute and deliver to the
Loan Parties the other Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents. Each Lender agrees that any action taken by the
Agents or the Required Lenders (or any other instructing group of Lenders
specified by this Agreement) in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Agents or the Required Lenders
(or any other instructing group of Lenders specified by this Agreement) of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
          9.11. Collateral Agent. (a) The provisions of Section 9 that apply to
the Administrative Agent shall apply, mutatis mutandis, to the Collateral Agent
and to any successor Collateral Agent, as applicable; provided that,
notwithstanding anything herein to the contrary, the Collateral Agent shall have
the right to appoint a successor to itself as Collateral Agent and without the
consent of any Lender.
          (b) The Collateral Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder or under any of the
other Loan Documents, the Collateral Agent shall not have

 



--------------------------------------------------------------------------------



 



80
any duty as to any Collateral, as to ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, trades or other matters relative
to any Collateral, whether or not the Collateral Agent is deemed to have
knowledge of such matters, or as to taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to any Collateral
(including the filing of UCC Financing and Continuation Statements). The
Collateral Agent shall be deemed to have exercised appropriate and due care in
the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which other
collateral agents accord similar property.
          (c) Each of the Administrative Agent and the Collateral Agent, in its
capacity as an agent under the Intercreditor Agreement, shall be entitled to all
right, privileges, protections, immunities, benefits and indemnities provided to
the Administrative Agent under this Section 9.
SECTION 10. MISCELLANEOUS
          10.1. Amendments and Waivers. (a) Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
principal amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility), (y) in connection with the waiver or
extension of any mandatory prepayment hereunder, and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the written consent
of all Lenders; (iv) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (v) release all or
substantially all of the Collateral securing the Obligations or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the consent of each Lender;
(vi) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; or (vii) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any



--------------------------------------------------------------------------------



 



81

Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
          (b) Notwithstanding the foregoing, the Administrative Agent may amend
or supplement the Intercreditor Agreement and the Security Documents without the
consent of any Lender or the Required Lenders (but with the consent of the
Borrower to the extent required under the Intercreditor Agreement and the
Security Documents) to cure any ambiguity, defect or inconsistency in the
Intercreditor Agreement or the Security Documents.
          (c) The Borrower shall be permitted to replace any Lender that
requests any payment under Section 2.16 or 2.17(a) or that does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained) or any Revolving Lenders that
becomes a Defaulting Lender, with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law,
(ii) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (iii) the Borrower shall be liable to such replaced Lender under
Section 2.18 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(iv) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (v) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the processing and recordation fee
referred to therein) and (vi) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.
          (d) Notwithstanding the foregoing, this Agreement may be amended
(x) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all or a portion of the Loans outstanding hereunder
(“Refinanced Terms Loans”) with a replacement term loan tranche hereunder which
shall be Loans hereunder (“Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (iii) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing, such Replacement Term Loans than, those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of any Loans in effect immediately prior to such refinancing and
(y) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Loans (as defined below) to
permit the refinancing of any Refinanced Term Loans with a revolving facility
hereunder (“Replacement Revolving Facility”); provided that (i) the aggregate
principal amount of such Replacement Revolving Facility shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the final
maturity date of such Replacement Revolving Facility shall be no earlier than
the Maturity Date of the Refinanced Term Loans, (iii) the Replacement Revolving
Facility shall be fully drawn on the closing date thereof and the proceeds of
the Replacement Revolving Facility shall be used to repay the outstanding
Refinanced Term Loans, and (iv) the Replacement Revolving Facility shall be on
terms and pursuant to documentation to be determined by the Borrower and the
Persons willing to provide such Replacement Revolving Facility, provided that
(A) to the extent such terms and documentation are not consistent with the Term
Facility (other than with respect to pricing) they shall be reasonably
satisfactory to the Administrative Agent and (B) if the Applicable Margin (which
term for purposes of this Section 10.1(d) shall include any upfront



--------------------------------------------------------------------------------



 



82

fees payable by the Borrower to the lenders under the Term Facility or the
Replacement Revolving Facility, as applicable, in the primary syndication
thereof (with such upfront fees being equated to interest based on assumed
three-year life to maturity)) relating to any Replacement Revolving Facility
exceeds the Applicable Margin relating to the Refinanced Term Loans immediately
prior to the refinancing thereof, the Applicable Margin relating to the Term
Facility shall be adjusted to equal the Applicable Margin relating to such
Replacement Revolving Facility.
          (e) In addition, notwithstanding the foregoing, this Agreement,
including this Section 10.1, and the other Loan Documents may be amended (or
amended and restated) pursuant to Section 2.20 in order to add any Incremental
Facility to this Agreement and (a) to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the lenders under Incremental Facility to share ratably with the Facilities
in prepayments pursuant to Sections 2.8 and 2.9), the Guaranty and Collateral
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof, (b) to include appropriately the Lenders holding
such credit facility in any determination of the Required Lenders and (c) to
amend other provision of the Loan Documents so that the Incremental Facility is
appropriately incorporated (including this Section 10.1).
          10.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
The Borrower:
  Lear Corporation
 
  21557 Telegraph Road
 
  Southfield, Michigan 48033
 
  Attention: Shari L. Burgess
 
  Telecopy: (248) 447-1593
 
  Telephone: (248) 447-1580
 
  Email: sburgess@lear.com
 
   
 
  With copies to:
 
   
 
  Lear Corporation
 
  21557 Telegraph Road
 
  Southfield, Michigan 48033
 
  Attention: Terrence B. Larkin
 
  Telecopy: (248) 447-5126
 
  Telephone: (248) 447-5123
Email: TLarkin@lear.com
 
   
 
  With copies to (which shall not constitute a
 
  notice hereunder):
 
   
 
  Winston & Strawn LLP
 
  35 West Wacker Drive
 
  Chicago, IL 60601-9703
 
  Telecopy: (312) 558-5989



--------------------------------------------------------------------------------



 



83

     
 
  Telephone: (312) 558-5700
 
  Email: CBoehrer@winston.com
 
   
Administrative Agent or
  JPMorgan Chase Bank, N.A.
Collateral Agent:
   
 
  Attention: Richard Duker
 
  Telecopy: (212) 270-5100
 
  Telephone: (212) 270-3057
 
  Email: richard.duker@jpmorgan.com
 
   
 
  With copies to:
 
   
 
  1111 Fannin Street, Floor 10
 
  Houston, TX 77002
 
  Attention: Alice Telles
 
  Telecopy: (713) 750-2938
 
  Telephone: (713) 750-7941
 
  Email: alice.h.telles@jpmchase.com

provided that any notice, request or demand to or upon the Agents or the Lenders
shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable, out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel and any
financial advisor or third party consultants or appraisers to and each Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of



--------------------------------------------------------------------------------



 



84

amounts to be paid on the Closing Date) and from time to time thereafter on such
other periodic basis as each Agent shall deem appropriate, (b) to pay or
reimburse each Lender and each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, including in connection with any work-out,
restructuring, forbearance or other amendment providing relief to the Borrower,
the other Loan Documents and any such other documents related thereto, including
the reasonable fees and disbursements of counsel and any financial advisor or
third party consultants or appraisers to each Agent and the reasonable fees and
disbursements of counsel to the several Lenders; provided that, in the case of
clauses (a) and (b), the Borrower shall not be obligated to so reimburse for
more than one law firm (and, in addition to such law firm, any local counsel
engaged in each relevant jurisdiction by such law firm) as counsel for the
Lenders and the Agents, (c) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents related thereto, and (d) to pay, indemnify, and hold
each Lender and each Agent and their respective officers, directors, employees,
affiliates, agents, advisors, trustees and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever arising out of any
litigation, investigation or proceeding with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents and instruments referred to therein,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after a reasonably detailed written demand
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to Shari Burgess (Telecopy No. (248) 447-1593; Telephone
No. 248-447-1580; and Email: sburgess@lear.com), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
          10.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void), (ii) no Lender may assign or otherwise transfer
its rights or obligations hereunder except in accordance with this Section and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder to any Loan Party or any of its Affiliates.



--------------------------------------------------------------------------------



 



85

          (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below
and subject to paragraph (a)(iii) above, any Lender may assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Term Loan to a Lender,
an affiliate of a Lender or an Approved Fund; and
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments, the amount of the Commitments or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 (or, in the case of
the Incremental Revolving Facility, $5,000,000) unless the Administrative Agent
otherwise consents;
     (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with and
to the extent permitted by paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be



--------------------------------------------------------------------------------



 



86

available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16, 2.17 or 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
complies with Section 2.17(d).
     (iii) In the event that any Lender sells a participation in a Loan, such
Lender shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of all participants
in the Loans held by it and the principal amount (and stated interest thereon)
of the portion of the Loan which is the subject of the participation (the
“Participation Register”). A Loan may be participated in whole or in part only
by registration of such participation on the Participation Register. Any
transfer of such participation may be effected only by the Registration of such
transfer on the Participation Register. The entries in the Participation
Register shall be conclusive absent manifest error and such Lender shall treat
such participants whose name is recorded in the Participation Register as the
owner of such participation for all purposes of this Agreement, notwithstanding
any notice to the contrary. The Participation Register shall be available for
inspection by the Administrative Agent at any reasonable time upon reasonable
prior notice.



--------------------------------------------------------------------------------



 



87

          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b) (but with regard to the
requirements set forth in Section 10.6(b)(iv)). Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          10.7. Adjustments; Set off. (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders (including
assignments made pursuant to Section 10.6), if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set off, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower or
the Guarantors, any such notice being expressly waived by the Borrower and the
Guarantors to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Borrower or the Guarantors hereunder (whether at
the stated maturity, by acceleration or otherwise), to set off and appropriate
and apply against such Obligations any and all deposits (general or special,
time or demand, provisional or final but not any trust or fiduciary account), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower or the Guarantors,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.



--------------------------------------------------------------------------------



 



88

          10.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          10.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
the Collateral Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Collateral Agent, or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
          10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12. Submission To Jurisdiction; Waivers. Each Loan Party hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of (i) any State or Federal court of
competent jurisdiction sitting in New York County, New York; and (ii) appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.



--------------------------------------------------------------------------------



 



89

          10.13. Acknowledgements. Each Loan Party hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) none of the Administrative Agent, the Collateral Agent nor any Lender
has any fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Collateral Agent and Lenders, on
one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
          10.14. Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower having the effect of releasing, or subordinating any Lien on, any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Letters of Credit and Specified Swap Agreements and any
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and the Letter of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Loan Documents,
and all obligations related thereto (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party shall terminate, all without delivery of any instrument or
performance of any act by any Person.
          10.15. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisors to such counterparty), (c) to its
employees, officers, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, provided that such
Persons have been advised of the confidentiality provisions hereof and are
subject thereto, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.



--------------------------------------------------------------------------------



 



90

          Each Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
          All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
          10.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.17. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
          10.18. Amendment and Restatement. This Agreement amends and restates
the Existing Credit Agreement. All indebtedness, obligations and Liens created
by the Existing Credit Agreement and the Loan Documents referred to therein
remain outstanding and in effect and are continued by this Agreement and the
other Loan Documents with such modifications as are set forth herein and
therein.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

              LEAR CORPORATION
 
       
 
  By:   /s/ Matthew J. Simoncini
 
       
 
  Name:   Matthew J. Simoncini
 
  Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 



 

              JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and
Collateral Agent and as a     Lender
 
       
 
  By:   /s/ Richard W. Duker
 
       
 
  Name:   Richard W. Duker
 
  Title:   Managing Director



--------------------------------------------------------------------------------



 



 

              BARCLAYS BANK PLC, as Documentation Agent and as a     Lender
 
       
 
  By:   /s/ Craig Malloy
 
       
 
  Name:   Craig Malloy
 
  Title:   Director



--------------------------------------------------------------------------------



 



 

              Citibank, N.A., as a Lender
 
       
 
  By:   /s/ Wayne Beckmann
 
       
 
  Name:   Wayne Beckmann
 
  Title:   Managing Director



--------------------------------------------------------------------------------



 



              HSBC Bank USA NA, as a Lender
 
       
 
  By:   /s/ Peter Leonard
 
       
 
  Name:   Peter Leonard
 
  Title:   Assistant Vice President



--------------------------------------------------------------------------------



 



 

              UBS Loan Finance LLC, as a Lender
 
       
 
  By:   /s/ Irja R. Otsa
 
       
 
  Name:   Irja Otsa
 
  Title:   Associate Director
 
       
 
  By:   /s/ Mary E. Evans
 
       
 
  Name:   Mary E. Evans
 
  Title:   Associate Director



--------------------------------------------------------------------------------



 



 

Annex III
Conditions Precedent to Permitted Acquisitions
     (1) The Administrative Agent shall receive not less than ten Business Days’
prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition and
identify the anticipated closing date thereof;
     (2) concurrently with such Acquisition, the Borrower shall comply, and
shall cause the Target to the extent applicable to comply, with the provisions
of Section 6.9 of the Credit Agreement;
     (3) after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, (a) no Default or Event of Default shall
exist, and (b) the Borrower shall be in compliance on a pro forma basis with the
covenants set forth in Section 7.1 recomputed for the most recently ended fiscal
quarter of the Borrower for which information is available regarding the
business being acquired;
     (4) all material consents necessary for such Acquisition have been acquired
and such Acquisition shall have been approved by the applicable Target’s board
of directors or similar governing body;
     (5) the applicable Target shall be engaged in substantially the same type
of business as the Borrower and its Subsidiaries or a reasonable extension
thereof;
     (6) the aggregate consideration (including all (i) cash and other property
(other than common stock of the Borrower), (ii) Earn-Outs, (iii) Seller Debt and
(iv) any other Indebtedness that is assumed or acquired by the Borrower of any
of its Subsidiaries in connection with the Acquisition) paid in connection with
all Acquisitions shall not exceed $400,000,000.

 